Presentation of the Czech Presidency's programme (debate)
The next item is a statement by the Council on the presentation of the Czech Presidency's programme.
I should like to welcome most warmly the President of the Council, the Prime Minister of the Czech Republic, Mirek Topolánek, to the European Parliament. A very warm welcome to you, Mr Topolánek.
(Applause)
I should also like to welcome most warmly the President of the European Commission, José Manuel Durão Barroso.
Ladies and gentlemen, we all know that holding the Presidency is particularly challenging, and I know that Prime Minister Topolánek finds it not only intellectually but also emotionally very touching, with his political experience in the years of communism, to now be delivering his report for the European Union as its representative.
This is the second Presidency, the first being Slovenia, to hail from a country that joined the European Union on 1 May 2004. I am sure that I speak for all of you, ladies and gentlemen, when I say that the Czech Presidency has our full support and that we intend to do our utmost to ensure it is a successful Presidency for the European Union at this difficult time.
On this basis, President-in-Office of the Council, Prime Minister Topolánek, I should like to invite you to address this House. Once again, a very warm welcome to the European Parliament.
(Applause)
President-in-Office of the Council. - (CS) Mr President of the European Parliament, Mr President of the European Commission, ladies and gentlemen, I come before you today for the first time as President of the European Council. The Czech Republic has assumed leadership of the EU after France, which I consider to be more than symbolic. France played an important role in the birth of the modern Czech state. The French court is where our greatest king, Charles IV, Holy Roman Emperor, grew up, and, following the model of the Sorbonne in Paris, he founded the university in Prague, one of the outstanding institutions of European learning. We are linked to France, then, both through the fulfilment of our national aspirations and in the promotion of universal European values.
Just as it was not easy to found a university in Bohemia to compare with the Sorbonne, it is not easy to take over the EU presidency from France. I see only one way of fulfilling this task honourably. It is no accident that I have chosen a medieval monarch as an example of our links with France and with European values. Charles IV, in his policies, could not uphold a narrowly Czech stance; on the contrary, he had to integrate and represent a whole diverse empire.
In a sense, the European Union follows on from this medieval universalism - if nothing else, in the fact that it prefers a common moral code and common legal basis over local power interests. There is also talk of a second European Union, bureaucratic, technocratic and soulless, but I believe in that first Europe: the Europe of freedom, justice, ideas and rules.
In that universe of values where the law is promoted above the individual, the size of the country does not matter. What matters is the ability to serve a common idea. The role of the country holding the presidency is neither to promote its interests nor to make decisions. Its role is to moderate and inspire debate. Today I do not stand before you as the Prime Minister of the Czech Republic, but as the President of the European Council. The views which I shall be representing here, over the next six months, will not be my personal views or those of the Czech government. They will be the consensus of 27 countries, embodied in the conclusions of the European Council.
I cannot imagine coming before you in any other way. You, of course, as the directly elected Members of the European Parliament, have the right to ask me about anything, and, if you are interested, I shall always be happy to give you my opinion or to explain the Czech position; but I myself do not consider this to be essential. The arena for national interests is the European Council, which was conceived as such within the necessarily complex system of checks and balances of European democracy. However, the Council's primary mission is to seek a meeting-point, a compromise acceptable to all. I shall always rigorously, decisively and correctly uphold that here.
In the EU, they say the Czechs are always dissatisfied with something. That we are among the grumblers that others should be afraid of, that we are a nation of Hussites and hotheaded chauvinists. I fundamentally disagree with this type of criticism. Like our first president, T.G. Masaryk, I am convinced that the 'Czech question' is in fact a European question, and that it has always developed within a pan-European context, in accordance with common European values and in conjunction with developments in other countries.
As Masaryk wrote a hundred years ago in the second edition of his 'Czech Question': 'Our national literary and language revival took place at the same time as revivals and new developments in all European nations. This means that our revival was not as isolated and miraculous as it is usually said to have been, but was fully part of the Europe-wide trend.'
I believe these words are still relevant now, when the European Union as a whole, and its individual states, are seeking out a new face for Europe. A face in which traditional European values will be reflected, and which will also look boldly ahead into the third millennium. A face in keeping with the Union motto, 'In varietate concordia', an expression of unity and at the same time diversity. Just as in the 19th century, the Czechs are entering this debate as a young and small Member. Just as then, however, we consider ourselves a long-standing part of the great family of proud European nations.
Over the next six months we shall have the opportunity to demonstrate fully our attitude towards European integration. The Czech presidency comes in a year significant for a number of reasons. This year is the fifth anniversary of the historically largest EU expansion, in 2004, which was the symbolic and practical culmination of the successful process of reunifying a previously divided continent; and this year Europe celebrates 20 years since the fall of the Iron Curtain, which enabled the countries of the former Soviet bloc to return to freedom and democracy.
2009 will also be the 30th anniversary of the first direct elections to the European Parliament which you represent. Of the triangle of EU institutions, it is Parliament that we consider to be the source of direct political legitimacy. The European Parliament is the only directly elected body of the EU, and with repeated calls for a reduction of the so-called 'democratic deficit', its authority has increased over the decades.
Finally, this year marks 60 years since the founding of NATO, which is the most important Transatlantic defence alliance. NATO is the manifestation, at security level, of the Euro-Atlantic ties that confirm the validity of our European civilisation's values on both sides of the ocean.
2009 will not only be a year of significant anniversaries, but also a year of important and difficult challenges. We must continue to resolve institutional issues. The international role of the EU will be tested not only by the still-unresolved conflict in Georgia, but also by the new escalation of tensions in the Middle East. Finally, the issue of energy security once again demands our urgent attention. In addition to our scheduled tasks we shall, like the French presidency, have to face new events. Further surprises can never be ruled out.
The country holding the presidency cannot influence the EU's long-term agenda or the emergence of new problems. What it can and must influence is the selection of presidential priorities; and, as is customary, I intend to set out these priorities here.
Our primary effort has been to ensure that these priorities not only represent the Czech point of view, but also reflect the continuity of developments in the EU, and the positions and ideas of individual Member States and political tendencies. This has been a broad and consensual task, not a confrontational and one-sided one. Even though it is of course impossible for everyone to be 100% satisfied with these priorities, I believe that all of you can find something in our programme that you can identify with.
At the same time, I am certainly not hiding the fact that for the Czech Republic, just like every other Member State, the presidency provides an opportunity to draw attention to areas where our specific know-how enables us to contribute something to Europe. What are those areas?
As a country dependent on oil and gas imports and as a former Eastern Bloc country, we are well aware of the importance of energy security as a requirement not only for economic wellbeing, but also for a free and independent foreign policy.
As a new Member State with experience of totalitarianism, our membership of the Community means a great deal to us, and we consider it our moral duty to strengthen cooperation with those who are left outside. Just as France put its know-how to use in relation to the Mediterranean, we want to convince the EU of the importance of the Eastern Partnership.
The third contribution that I want to mention here is our experience with the crisis in the banking sector which we went through at the end of the 1990s. We can contribute to the current debate with our recommendations and our experts. Due to the stabilisation of financial institutions we are one of the very few countries today that have not had to pump taxpayers' money into rescuing banks affected by the financial crisis.
Our priorities for the presidency reflect Czech know-how, respect the continuity of EU development and are in fact well-matched to the existing problems.
As you probably know, the motto of our presidency is 'Europe without barriers'. I would add to that the subtitle 'a Europe of rules'. This vision gains new importance in today's troubled political and economic situation. We believe that only a Europe that makes full use of its economic, human and cultural potential can hold its own, economically and politically, in global competition. This is doubly true in times of crisis.
The full development of Europe's potential is hindered by a number of internal barriers that we should try to remove. I am thinking, for example, of the last remaining obstacles to the full exercise of the four basic EU freedoms by all Member States - the unnecessary administrative burden for entrepreneurs, or the lack of connections between energy networks, which is an obstacle to increased energy security and the development of the internal energy market.
On the other hand, a Europe without barriers cannot be a Europe without rules and borders. The removal of internal barriers must go hand in hand with protection against illegal activities that threaten the safety and interests of Europeans, especially in the areas of protection of intellectual property, and illegal immigration. Only clearly set boundaries will enable us to play a more active role in breaking down external barriers, for example in international trade, so that we can make better use of the potential, and the comparative advantages, of European countries.
During the six months of its presidency, the Czech Republic will aim for these overarching objectives through the implementation of three main programme areas, the 'Three Czech E's': 1. Economy, 2. Energy, 3. The European Union in the World. With slight exaggeration, it could be said that these 3 E's have been transformed, at the beginning of the year, into 2 G's: Gas and Gaza. In physics, E means energy and G is the symbol of gravitational acceleration. For anyone in need of exercise, 2 Gs is plenty of exertion.
I shall say straight away that I could speak for hours about individual priorities and tasks; but more important than any words are the results of the Czech presidency so far. Today is the 14th of January, which means we have held the presidency for two weeks. Within this time, we have managed to find a political solution to the complicated problem of Russian gas, and to negotiate an agreement between the two sides in the dispute. We have also led a European delegation to the area of the Middle East conflict. The delegation completed a difficult round of talks with all the parties involved, and achieved the first successes in opening a humanitarian corridor to Gaza.
All this has come at a time when we have faced a difficult situation at home, with a government reshuffle, and have been subjected to attacks from the opposition, which has been irresponsibly torpedoing the Czech presidency of the EU and holding the country's foreign commitments to ransom in a domestic political dispute. I think the results we have achieved in spite of this are a more than adequate response to the doubting voices that said that the Czech Republic, for objective and subjective reasons, was not up to the task of leading the EU.
Turning, now, to individual areas in more detail:
The first E: Economics
The Czech presidency will press mainly for the full implementation of the conclusions of the G20 Summit Declaration of November 2008 and the European Council conclusions of December 2008. In accordance with these conclusions the key requirement for success is to prevent excessive regulation and to avoid protectionism - or in other words, to abide by primary EU law, to abide by established rules. The EU must not close itself off from the world; on the contrary, it must strive for the greatest possible openness in world trade and draw the maximum benefit from it.
Here, the words of my friend Joseph Daul of the PPE-DE Group are very much to the point: 'The current economic crisis is not a defeat for capitalism, but rather the result of political mistakes and a lack of rules for the oversight of financial markets.'
The priority tasks will be a review of the directive on capital adequacy of investment companies and lending institutions, the completion of talks on the directive regulating insurance, a regulation on the activities of ratings agencies, and a directive on electronic money institutions. The presidency will also press for a review of the regulation on payments in euros, and, last but not least, for prompt and thorough implementation of the roadmap of the Economic and Financial Affairs Council, which was adopted in response to the crisis on the financial markets. At the same time, it is essential to thoroughly analyse the possibilities offered by the legislation currently in force, and to make full use of these.
Only an economically strong and influential EU can manage to resolve the important questions of global policy, security, trade and the environment. The presidency must therefore devote itself to the realisation of the European Economic Recovery Plan, with emphasis on its incorporation into the Lisbon Strategy framework: after short-term tools for strengthening our economies, the tools for medium- and long-term structural reforms will come into play.
An example of these important structural reforms is the common agricultural policy. The key lies in setting equal terms for all EU Member States in the making of direct payments - both in terms of the amounts paid, and in terms of the payment system (removing historical disparities, making allowance for the diversity of individual Member States' agriculture). The Czech Republic wants to incorporate this dimension into the debate on the future of the common agricultural policy after 2013.
In the long term, the best protection against the devastating impact of future crises is to strengthen the EU's competitiveness. As I have said before, this is about the full assertion and exercise of the four basic freedoms on which the EU is founded. To these, I would add a 'fifth freedom' - the free movement of knowledge, which is something of a return to the medieval universalism I have mentioned.
An important factor for improving competitiveness is an improvement in the quality of regulation, including a decrease in the regulatory burden, to make doing business easier, especially for small and medium-sized enterprises. The Czech Republic is taking a very high profile in this area.
In the area of foreign trade, the presidency is focusing on a revival of discussions at the WTO. Here, we attach great importance to successful completion of the Doha Development Agenda (DDA). The DDA represents an effort to achieve a transparent liberalisation of trade at multilateral level, which will bring long-term benefits. If the talks on the DDA are suspended, the presidency will attempt to set in motion some thinking on multilateral trade tools and will support a step-up of discussions within the framework of the other WTO agendas.
We must not forget investments in education, research, development and innovation, alongside the need to improve the regulatory environment and reduce the administrative burden. Here I shall quote the Chairman of the Socialist Group in the European Parliament, Martin Schulz: 'Europe cannot successfully compete with other regions of the world on low wages and social standards, but on technological innovations, higher quality of work and the competence and knowledge of its people.' I fully endorse this view.
The second E: Energy
The second priority, like the first, fits into the context of current developments. Even more urgently and compellingly, I would say. The global crisis may weaken Europe in the short term; but the energy shortage that threatens us would immediately, and in the long term, destroy not only the European economy, but also our freedom and security. The Czech presidency will definitely continue its efforts to provide secure, competitive and sustainable energy for Europe.
In the area of energy security, we would like to focus on three aspects: firstly, completing the Second Strategic Energy Review, including an analysis of medium-term energy demand and supply in the EU and, based on this, the identification of appropriate infrastructure projects. Secondly, completing the directive on the maintenance of minimum stocks of crude oil and petroleum products, where we support an increase in the mandatory minimum stocks from 90 to 120 days. Thirdly, reforming the Trans-European Energy Networks (TENs-E); here, the energy security legislation package approved by the Commission in November 2008 also includes the Green Paper on European energy networks. No less important is the strengthening of infrastructure on the Member States' territory, including the existing trans-border connections, and implementation of new energy network connections. In all related legislative acts, we hope to have the European Parliament's support.
Naturally, we are also interested in diversifying the supply and transport routes. It is clear that the construction of the Nabucco gas pipeline, for example, is an issue of the highest priority, and support for construction of new oil pipelines is equally important. Further, we must make efforts to diversify the energy mix, including the rehabilitation of nuclear energy and investment in new technologies.
As an example of our ability to achieve energy security in practice, we would point to the agreement we have brokered on the creation of a monitoring mechanism for the transit of Russian gas. The goal was to restore basic trust between the Russian Federation and Ukraine, and to introduce elementary transparency to the issue. We have managed to get Russia and Ukraine to sign a single document, so that renewal of supplies to the EU becomes possible.
Now the EU must take decisions and measures to ensure that in future there is no repeat of this crisis with its impact on the Member States. Transparency in the gas business must be increased, and the supply routes and suppliers must be diversified. The EU countries' energy mix must be diversified. We need to think seriously about developing safe nuclear energy. The building of infrastructure in the EU must be implemented rapidly, in order to provide effective connections between Member States as a prerequisite for building an effective gas market.
In the area of the internal market and infrastructure, we must make efforts to achieve effective coordination of transmission system operators, to complete the building of a unified internal market for electricity and gas, and to ensure that the gaps in the transmission and transport system are eliminated.
On the question of legislative priorities in this area, we want to conclude the third package on the internal energy market, which means completing the review of two directives and two regulations on electricity and gas whose goal is to complete the liberalisation of the electricity and gas market. We also aim to bring the regulations properly into operation, and to establish an agency for cooperation between energy regulators.
Another area is the increase in energy efficiency, which the Swedish presidency wants to take on in greater detail; this means that the France - Czech Republic - Sweden trio of presidency countries will have tackled the energy issue truly comprehensively and from all sides.
While this priority is called Energy, it is inseparably linked with climate protection policy. In this area, the presidency will try to achieve a globally acceptable agreement on the setting of reduction commitments after 2012. This especially means getting the USA, India and China on board, and it will prepare the way for achieving a broad international consensus at the end of 2009 in Copenhagen. Such a consensus should also reflect current trends in the world economy. In the context of the coming economic recession and the supply crisis, it will be particularly important to harmonise the requirements of the environment, competitiveness and security.
The beginning of the year reminded us that as part of the priority of 'the EU in the World', we must also allow for unforeseen urgent tasks. The new escalation of tension between Israel and Hamas requires not only an active approach from the EU itself, but also coordination with important global and regional players. Again it is confirmed that peace cannot be achieved until Palestine begins to function as a fully-fledged state which is able to guarantee law and order in its territory and safety for its neighbours.
For this reason, in addition to current diplomatic activities, the European Union must continue its efforts to build the Palestinian infrastructure, with the training of security forces and reinforcement of the authority of the Palestinian administration. In the process of resolving the conflict, the Czech presidency will want to make use of its good relations with both Palestine and Israel; but it is obvious that without mutual trust, long-term peace in the Middle East is not possible.
I have already mentioned the Eastern Partnership. The Georgian crisis showed how important it is for the EU to have a strategy for that region. The deepening of the eastern dimension of the European Neighbourhood Policy, through a strengthening of cooperation with the countries of the region (above all, with Ukraine), and likewise with the countries of the Transcaucasian and Caspian region, is of great importance, not only morally but also practically. This cooperation will enable us to diversify our foreign trade and supplies of energy raw materials.
As far as Transatlantic relations are concerned, it is obvious that unless they are strengthened and developed, the EU cannot effectively perform its role as a strong global player, just as the United States is now unable to perform this role independently. In the long term, we can only succeed if we work together. The Czech presidency will therefore place emphasis on intensive dialogue with the representatives of the new US administration in the key areas of economy, climate and energy, and cooperation with third countries (Pakistan, Afghanistan, Russia, Middle East).
Also of fundamental importance for the EU's standing in the world is the position taken by the Member States when negotiating a new agreement on partnership with Russia. Events of recent years, and especially recent months, raise a number of questions and underline the necessity of a unified approach from the EU as a whole. Prerequisites for this are an understanding of Russia and a common analysis, and we therefore support the cooperation of experts on Russia across the European Union.
Under the Czech presidency, talks will also continue on enlargement covering the countries of the Western Balkans and Turkey. The Western Balkans must not be forgotten because of our economic problems and current international crises. In the case of Croatia, the presidency will do all it can to ensure that this country joins the EU as soon as possible. The positive example of Croatia is a necessary condition for maintaining the European prospects of other Western Balkan countries. We shall certainly do everything possible to support their progress within the Stabilisation and Association Process.
As part of this project, the Czech presidency is also prepared to continue developing a southern dimension to the European Neighbourhood Policy and improving relations with partner countries. This includes strengthening EU-Israel relations and the Middle East peace process in general - the current dramatic events in that region must not deter us. On the contrary, they underline the necessity of finding a peaceful solution.
Last but not least, the priority of Europe in the World includes the area of internal security. This is because current security threats, by their nature, increasingly intrude into internal security. The building of a space of freedom, security and law is a common interest of the EU that touches the lives of all its citizens. In this context, the presidency will make efforts towards further progress in Schengen cooperation, in police and customs cooperation, and in cooperation between Member States in civil and criminal matters.
We are aware that the end of our presidency will be marked by elections to the European Parliament, a more intense political atmosphere, and the need to complete the legislative process for selected legislative acts, so that they do not fall by the wayside. Also on our agenda is the start of discussions about the new form of the European Commission.
It is also up to the Czech presidency to continue the debate with Ireland on the fate of the Treaty of Lisbon. I am convinced that it is necessary to conduct these talks sensitively and with respect for the sovereignty of Irish citizens. Besides, if a referendum on the Treaty of Lisbon were to take place in the Czech Republic, all the signs are that it would not pass there either. It is necessary to find a solution that a majority of the Irish will be able to accept. This will undoubtedly help us in our internal political debate as well.
I began by saying that the Czech question is also a European question. Probably no other nation has devoted so much space, effort and time to a debate on its own identity as the Czechs have. What the European Union is going through now, a search for its form and the purpose of its existence, is something we know very well from our own history. In our role as the country holding the presidency, we therefore offer the Community our two hundred years of experience in seeking our own historical role, our own place in the family of European nations.
The Czech relationship to Europe was well described more than seventy years ago by the critic and philosopher František Václav Krejčí: 'We do not see the Czech lands as 'the heart of Europe' in a geographical sense so much as in a cultural and intellectual sense. We are in the deepest heartland of the continent, where influences from all its parts converge; we feel surrounded by all European nations, if not directly, then through the imaginative power of cultural works. We say this because we are at the crossroads of intellectual currents, and it follows that it is our mission to mediate, and especially to mediate between east and west.'
I think these words are an inspiration at the beginning of 2009, when the task facing the Czech Republic over the next six months is to be the moderator of debate in the European Union. Thank you for your attention.
President-in-Office of the Council, we wish to thank you for your most constructive, extensive report, and to wish you all the best for your Presidency!
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, the first few days of 2009 leave no room for doubt. The next six months are going to put the European Union to the test. Europe will have to prove its determination to help its citizens, workers and businesses to face and to overcome the economic crisis. Europe will have to prove its solidarity in emergency situations such as the sudden turn-off of the gas supply that we are experiencing at present. Europe will have to demonstrate its ability to use all its external influence to settle international conflicts as dangerous for world peace as the Gaza conflict is today.
In close cooperation with the Czech Presidency-in-Office of the Council - and I should like to welcome Prime Minister Topolánek and all of his team, I wish them every success at the head of the Council, and, once again, I wish to express my full confidence in the Czech Republic's ability to fulfil this very important role - in close cooperation with the latter and with the European Union, the Commission will strive to demonstrate that the Union is equal to the task. Together, we can show Europeans during these six months why the European Union is so vitally important today. We can show them why it is directly in their interest to voice their opinions by electing MEPs who will sit in the next European Parliament. Let us show our fellow citizens why Europe needs the increase in democracy and effectiveness provided for by the Treaty of Lisbon and why it should benefit from it, and let us also show them why, now more than ever, we need a Treaty of Lisbon that has the backing of all our Member States.
We have a solid foundation from which to start. In 2008, the Union demonstrated that it was capable of taking difficult decisions that commit our societies for many years. The energy and climate-change package clearly illustrates the political will of a visionary and determined Europe. With this package, we are able to take steps towards reaching an ambitious international agreement in December. In 2008, the Union also proved its capacity to adapt to change. It quickly found the means to react to the financial crisis, and it very quickly reached an agreement on a recovery plan to stimulate the European economy without delay. I shall come back to this.
The Union also enters 2009 secure in the strength of its international reputation. It was first in line to help resolve conflicts such as the one between Russia and Georgia; it will not diminish its efforts to help bring together parties in conflict such as in Gaza; and, in fact, it is thanks to the European Union that at least humanitarian corridors have been opened up to help the people of Palestine.
The European Union has also inspired the courses of action that the G20 has taken forward to tackle the economic crisis. It has reaffirmed its full commitment to the opening up of markets, especially to the conclusion of the Doha process for development and trade and also to the Millennium Development Goals, which the rigours of the crisis must not call into question. Europe must also continue to do everything it can to meet today's challenges, and I believe that we have reason to be confident.
In the course of this year the Commission is going to continue to do everything to ensure that we do not lose the momentum that we gained at Washington during the G20. We believe that it is important to continue to pull out all the stops to reform the global financial system, and we have an extraordinary opportunity with the G20 in London. The European Union must speak with one voice in London and must continue to show its leadership in the context of reforming the global financial system.
The Commission will continue to propose important initiatives this year, for example to better regulate the way in which the financial markets operate, to launch a new action programme in the field of justice, freedom and security, and to propose new measures for adapting to climate change. We shall draft our proposals with the budgetary review in mind. Furthermore, we shall pay particular attention to developments in the economic and social situation and shall take all necessary measures. You are still in the process of examining some very important proposals, ladies and gentlemen. We hope that they will be able to be adopted by the end of the parliamentary term, and this, in particular, thanks to the commitment made by the Czech Presidency. I have in mind, more specifically, the proposals linked to the economic and financial crisis, to the social package, to the internal energy market - which current events have shown to be so very crucial - and also to the telecoms package and to road transport.
I will focus my remarks today on energy and on the economy. It is here where Europe's citizens will feel most pressure this year. And it is here where decisive effective action by the European Union can make a real difference.
An issue which requires urgent and decisive European attention is gas, where, through no fault on the European Union side, we have had to plunge into a dispute between Russia and Ukraine on gas transit. The current situation is, in short, both unacceptable and incredible. Unacceptable, as the European Union consumers in some Member States are still without gas after a week without supplies. Incredible, because we remain in this situation the day after an important agreement was signed at senior level with assurances from Russian and Ukrainian leaders that they will implement the agreement and let the gas flow.
Without judging intentions, there is an objective fact: Russia and Ukraine are showing that they are incapable of delivering on their commitments to some European Union Member States. The fact is that Gazprom and Naftogas are unable to fulfil their obligations towards European consumers.
I would like to convey a very clear message to Moscow and Kiev. If the agreement sponsored by the European Union is not honoured as a matter of urgency, the Commission will advise European companies to take this matter to the courts and call on Member States to engage in concerted action to find alternative ways of energy supply and transit.
(Applause)
We will see very soon whether there is a technical hitch or whether there is no political intention to honour the agreement. I shall spell this out. If the agreement is not honoured, it means that Russia and Ukraine can no longer be considered reliable partners for the European Union in matters of energy supply.
(Applause)
In any case, the Commission will come forward with further proposals to improve energy security in Europe, following our strategic energy review of last November.
Implementation of the climate and energy package and the mobilisation of the EUR 5 billion of unspent money from the Community budget in favour of energy interconnections will also be crucial, and I would like to thank the Czech presidency for its support for the fulfilment of this commitment which was taken at the highest level at the last European Council. Europe must act now to avoid future repetitions of this type of situation.
Let me now widen the scope and look at the economy. All the signs are that the economic climate is continuing to worsen. Unemployment is rising. Production figures continue to fall. Things are likely to get worse before becoming better. We must not hide the seriousness of the situation, but we must not be negative and fatalistic. We have designed the right strategies to get us through this crisis. We can cushion its impact on the most vulnerable in our societies, and we can take decisions now which will stand us in good stead when we come out of this crisis, and we hope that we will come out of this crisis.
The top priority for the coming weeks must be to work together to turn our intentions into reality. The recovery plan proposed by the Commission and backed by the European Council is the right response. It provides a stimulus large enough to have an impact in every Member State: around 1.5% of European Union GDP represents a significant amount of money, if well spent.
It aims at maximum effectiveness by hitting two targets with one shot: the long-term health and competitiveness of the European economy, and the need for a short-term stimulus to arrest the downturn. It recognised that this is not an abstract economic debate, but a crisis that affects Europeans, their livelihoods and their well-being. The social consequences of the crisis must be addressed directly.
Finally, it uses the European dimension to best effect through appropriate coordination to ensure that action in one Member State has a positive knock-on in the others and sparks a positive interaction.
To put this programme into action we need the active commitment of the presidency, the support of individual Member States and of the Council, and the clear engagement of this Parliament. It means, in particular, swift agreement on the legal proposals in the package, from accelerating the use of the Structural Funds to the revised European Globalisation Adjustment Fund, and agreement on the release of EUR 5 billion of unspent commitments to strategic projects, with a particular focus on energy and energy interconnections. The Russian-Ukrainian crisis has made it clearer than ever that filling in the gaps in our energy infrastructure is to the strategic benefit of all Europe. It means effective implementation of the plan to release a stimulus of around EUR 200 billion into our economy. And, of course, it means keeping the situation under review because, as you will understand, the situation may evolve.
As we take this short-term action we must not lose sight of the long term. We can work best if we build on some of the successes on which Europe's prosperity has been based, such as the internal market. The motto of the Czech presidency, 'Europe without barriers', is indeed an important and inspiring message, but as Prime Minister Topolánek said, let me also emphasise that a Europe without barriers needs rules - European rules. Rules to ensure a level playing field between Member States and between economic operators. Rules to ensure that the benefits of European integration are shared out amongst citizens. Rules to ensure the long-term sustainability of our way of life.
We will work closely with the presidency and with this Parliament in this direction because the Europe we want and the Europe we need is one that combines freedom, solidarity and security for the benefit of all Europeans.
(Applause)
on behalf of the PPE-DE Group. - (FR) Mr President, Mr President-in-Office of the Council, Mr President of the European Commission, ladies and gentlemen, having only just taken office, the Czech Presidency finds itself faced with considerable difficulties and entrusted with the onerous task of managing three major crises: the continuation of the economic and social crisis, the gas crisis bringing Russia and Ukraine into conflict and seriously affecting the Union and its neighbourhood, and the outbreak of another war in the Middle East.
In the face of these challenges, the only stance that our countries can take is to join forces, show solidarity and take both coordinated and determined action.
I am pleased to note that the Czech Presidency, in close cooperation with the European Commission, has acted swiftly and as one in the energy crisis bringing Kiev and Moscow into conflict with one another. Although a solution is not yet in place, we cannot accept being held hostage; we need to act forcefully. You are right, Mr Topolánek and Mr Barroso. By including energy among its three major priorities, the Czech Presidency fully grasped what will be one of Europe's major challenges in the years to come, namely our energy independence and the necessary diversification of our energy resources.
The Group of the European People's Party (Christian Democrats) and European Democrats is, like all European citizens, extremely concerned about this conflict and about the threat that it poses to European countries as a whole. We cannot tolerate EU Member States being held hostage in this conflict, and this demonstrates, once again, the urgent need for agreement on a European energy policy. We must therefore give serious thought to ways of reducing our dependence and must take action to implement energy mixes.
Ladies and gentlemen, the situation prevailing in the Middle East also takes us back to the need to accept our responsibilities at international level. Yes, Europe is the world's biggest donor of humanitarian aid - we can be proud of that, and it must continue - but it is not humanitarian aid on its own that is going to resolve the conflict between the Israelis and the Palestinians.
What Europe needs is a strong, articulate political will, one with enough human, military and financial resources to make it a credible actor on the world stage. Why does the world have its eyes glued to Barack Obama? Because Europe is not yet capable of putting forward his vision, ideals and knowledge. Europe has criticised, and rightly so, the unilateralism of the current US administration, and if, as I hope, things change with the new occupant of the White House, are we ready to guarantee our share of multilateralism? Are we ready to release the military resources, not to go to war, but to guarantee peace? Are we ready to release the budgetary resources needed to give us the means to conduct our policy?
Mr Topolánek, you have rightly made the Union's external relations one of your priorities. Current events provide many examples of the urgency with which this subject should be treated, be it in relations with Russia, the United States or the Middle East, not to mention with the Mediterranean, the Balkans, Africa or the emerging countries. Europeans expect Europe to exert its influence on the international stage; all the opinion polls have shown this for years. Why wait?
Lastly, the Presidency-in-Office will have to cope with the economic and social crisis by overseeing the implementation of the national recovery plans, by leading the European Union at the G20 summit to be held in London in April. We call on the Czech Presidency to work hand in hand with the European Commission to define and implement, together with our international partners, rules to be imposed on economic operators.
The European Union must protect its social model, the social market economy, and must promote the implementation on the world financial markets of a market supervision system similar to that which prevails in our countries. Europe must be united and determined in the management of the financial crisis and of the economic crisis also.
We are counting on you, Mr Topolánek, on your Presidency, to show drive and to guide Europe during this difficult period.
(Applause)
on behalf of the PSE Group. - (DE) Mr President. Prime Minister Topolánek, you are heading the last Council Presidency of the current term of the European Parliament. This parliamentary term started with the Dutch Presidency, headed by Mr Balkenende, and no one remembers what he said here and what we replied. Therefore, what we discuss and achieve together now, in the next five or six months, will be the fundamental precondition for a high turnout in the European elections. If people see that we - the Presidency, Parliament and the Commission - have come together and successfully met the challenges facing us in a crisis situation, I am sure that this will create a fundamentally positive and constructive mood in the run-up to the European elections.
That is why we, the Socialist Group in the European Parliament, have an interest in the success of your Presidency. I had some doubts in the first few days of the Presidency, when Mr Schwarzenberg said that Israel was exercising its right of self-defence and aligned himself with one party in a period when the European Union was needed as a mediator. He put that right, which is a good thing. Mr Topolánek, you yourself said, 'we shall not mediate in the gas conflict'. You have now put that right.
There were some initial problems, but they have now been overcome, which is a good thing. If the initial uncertainties - and I should like to emphasise that Mr Barroso was right about this - now in fact lead to your activities producing positive results, you will have the full support of our group. That also goes for the speech you held here this morning, which we all listened to and noted with great goodwill and also with a feeling of confidence for the next few months.
I should like to take up one of the points you raised. You quoted my friend Mr Daul - a clever man, but in this case he was wrong - who said here that the financial crisis did not represent the defeat of capitalism. It is true that it has not defeated capitalism - unfortunately that still exists - but it has defeated the capitalists who told us for years that we had no need of rules, as the market would regulate itself, would regulate things itself. These capitalists have suffered a defeat, and when you - having up to now indulged in policies similar to those of the people who said we had no need of rules - tell the House this morning that we need a Europe of rules, I can only agree: we do indeed need more rules to manage, to overcome the financial crisis. Mr Topolánek, I should like to wish you a warm welcome to the club of regulators in Europe - it seems that you, too, have learned your lesson.
(Applause)
Prime Minister, this is a decisive period in international politics. If the European Union wishes to assume the global role described by the Commission President, among others, in the matters of energy security or the Gaza conflict, it cannot allow itself to disintegrate; we need the Union of 27 as a strong economic and political bloc. Only if we do not allow ourselves to be divided will we be strong. After all, the strength of others is that they can always hope for Europeans to speak with different voices. Karel Schwarzenberg says Israel is acting in self-defence, whilst Louis Michel says the country is violating international law. If that is what the European Union is like, there is no need to negotiate with it.
If Russia or Ukraine believes that one half of Europe is on their side and the other half on the other, we are not strong. Yet we are strong if we have a strong treaty basis; which is provided by the Treaty of Lisbon. If this Treaty is ratified under your Presidency by your government - which, of course, has been punished enough given your country's president - that would send out a strong signal that Europe is strong.
(Applause)
Prague Castle is the seat of Václav Klaus, who will be speaking to us in February, when he comes to Brussels. Prague Castle was also the seat of Charles IV, as the Prime Minister mentioned. Charles IV built the Golden Road from Prague to Nuremberg, which, in his day, was a tremendous feat, and was intended to connect peoples and nations. Before he became German emperor, with his seat in Prague, Charles IV was Duke of Luxembourg. Therefore, this period in Prague Castle was truly European. Let us hope that Prague Castle is soon occupied once more by someone as European as this.
(Applause)
on behalf of the ALDE Group. - Mr President, on behalf of my group I welcome the President-in-Office. We wish you success, President-in-Office.
A great Czech once said: 'I am no longer a rookie: goals are expected of me; scoring is my job.' Well, what was true for Milan Baroš is also true for you and your ministers. Your work programme outlines those goals.
On the economy, you have said that barriers to the market - internal and external - must come down, and that Europe's answer to recession must not be Keynesian spending alone, but that we must strive for fairer competition, trade liberalisation, and freer movement of people and goods across national boundaries.
These are hard times for Europe's citizens. Your recipe will be contested, but not by Liberals and Democrats. For the experience of the Czech Republic - and so many others - proves the power of markets in lifting people out of poverty.
On energy, you are right to pursue the aims of the Strategic Energy Review, but the Review and our climate change targets should not be a ceiling to our ambitions, rather a springboard to greater and greener heights, to force the pace on Europe's switch from fossil fuels to renewables and put an end to our umbilical energy dependence.
Currently, our monitors are blocked from Ukrainian dispatch centres. Russia claims it cannot export gas because Ukraine will not transport it, and Ukraine claims it has no gas to export because the Russians have switched the transit route. Meanwhile, industry across eastern and central Europe is suffering, some people are freezing in their homes, and there are moves to reopen nuclear reactors condemned as unsafe by our Union.
That is not a functioning energy market. It is the plot of a Marx Brothers' film: A Night in the Cold - or, rather, twelve nights and counting. So stop talking about the internal market in energy and the development of renewals: use your presidency's powers to mobilise the necessary investment.
On the EU in the world, we welcome your presidency's ambitions. Europe should play a leading role in resolving conflicts, supporting development and promoting human rights.
But, if you truly seek to widen the EU's capacity to act, why have you delayed yet again ratification of the Treaty of Lisbon? If you want to prevent weapons proliferation, why are you building a ballistic missile defence system on European soil?
(Applause)
And if you want peace in the Middle East, why allow Europe to be ridiculed by so many different peace missions?
As events unfold in Gaza, it becomes harder for many of us to remain detached. This House will never unite around a common position if we seek to apportion blame precisely, but fault can be found on both sides, violence denounced, and an immediate ceasefire sought.
There is no excuse for Hamas rocket attacks, but nor for the use of dense inert metal explosives to maim civilians.
The tag line for your Presidency is 'Europe without Borders'. Perhaps its author had in mind that old Czech proverb: 'Protect yourself not by fences but by your friends'.
President-in-Office, we, your fellow Europeans, are your friends. Your country's President compared the European Union to the Soviet Union. Well, we do not bug private discussions, as he did to Members of this House.
He who wishes to remain on the margin is free to do so. But this is a Union of friends - friends, equals and partners.
Your presidency's aims are bold. We support them. Stick to them, and we will stick by you.
(Applause)
on behalf of the UEN Group. - (GA) Mr President, a better political and economic relationship must be promoted between the European Union and America. I hope that the Czech Republic Presidency will address this in the coming months. America will have a new president next week; and we all have major challenges ahead of us. Certainly we must regulate the financial markets soon.
President-in-Office, we welcome you to this House today, in particular we welcome the presidency of the Czech Republic to take over the leadership of the European Union at a very crucial time. On behalf of my group, the Union for Europe of the Nations Group, we also offer our support towards your programme to guarantee that there is a clear and stronger voice for the European Union, as well as the Member States within the European Union.
Many colleagues have spoken already with regard to the current series of crises, and, at the outset, I want to pay tribute to both your presidency and to President Barroso for the decisive action that was taken when the issue with regard to the cutting-off of the gas supply to the European Union was brought about, and not just because we apportioned blame but because we immediately intervened on a social level, an economic level and on a political level to bring both sides to sit down to talk each other where they had failed before.
That is why it is important under the presidency now to expand this idea of partnership with the East, that we look to the East and to the Balkans because they are the fault lines within the European Union at the present time, not only because of political instability but also because of our interdependence on energy and economic activity.
Finally, because time is so short, you spoke about the fifth freedom - the freedom of the movement of knowledge. That knowledge can give us the tools that we now require to move up the chain of the innovation, research and abilities that can be made towards us. Through your own history - individually, as well as a country - of totalitarianism, freedom, and greatness in education and innovation, we now look to you to give us the next step to where the European Union must move.
Let me finish with a short quote from John F. Kennedy who said in his inauguration speech: 'We stand today on the edge of a new frontier. But the new frontier of which I speak is not a set of promises - it is a set of challenges'. I know you have the capacity to meet those challenges.
on behalf of the Verts/ALE Group. - (IT) Mr President, ladies and gentlemen, at the very moment that we are having this debate, bombs are falling on the people of Gaza. I think that our greatest priority as MEPs, and the greatest priority of the Council and the Commission, should be to stop the bombing of the people of Gaza. I think that is our duty at the moment, above and beyond deciding who is responsible and above and beyond the differences among us on that point. I must say that our group, the Group of the Greens/European Free Alliance, has rather a clear idea on this, as we will say this afternoon.
Mr President, you began your observations by speaking of medieval times, an age that was violent, remote, dark with a few lights, but certainly violent and dark. In fact, regardless of the efforts of your coalition partners, the programme for these six months seems to us to bear the strong stamp of a slightly passé vision, let us say; the strong mark of a conformist, ultra laissez-faire approach, dominated by business and the market, which is now, Mr President, out of fashion.
I think that it is also a little indifferent with regard to the need for policies, laws and instruments on social issues that meet the real needs of citizens, and a little off-track in its view of environmental policy on the fight against climate change as a cost or an obstacle, instead of a major opportunity for innovation and sustainable growth. It even, if you will permit me, leans a little towards machismo, in saying that there is a need to review the Barcelona objectives on support structures for children, naturally with the aim of sending women back to the home.
This then, is a programme that sees migrants solely as a security issue, that looks to NATO rather than to multilateralism, that is still toying with the missiles issue, and does not really place the emphasis on what for us is truly important in foreign policy, namely cohesion: the cohesion of our Union.
Nor are we pleased with the fact that no mention is made of such an important sector as that of combating discrimination, and on this point I would like to know what priority you place on adopting the directive on discrimination. To sum up, this is a programme that reveals a world with many dangers and few opportunities.
You spoke of your mediation work in the conflict between Russia and Ukraine over gas, but it can be seen very clearly from your programme that it will not be during your Presidency that clear action is taken against those countries, such as Slovakia and Bulgaria, that are taking the opportunity presented by the gas crisis to reopen dangerous, obsolete nuclear plants. Additionally, Mr President, please remember that there is no safe nuclear power; perhaps there will be in 30, 40, 50 or 60 years - I do not know - but right now it does not exist. It is therefore not worth discussing it, because it is a very expensive mirage, and certainly distracts us from our real priorities.
Energy security and solidarity can be achieved through strong action, with no distractions, to promote energy efficiency and energy saving, which is an enormous sphere for innovation, employment and reduction of consumption. This is the roadmap that we should use to respond to the gas war, among other things. We are making a specific request to you, Mr President; we are asking you to persuade your colleagues to place at the heart of the spring European Council the aim of making a binding commitment to the target of 20% energy cuts by 2020, the Cinderella of the energy package last year, and to review your priorities by assessing in a less superficial manner the decisions taken in December regarding renewable energy.
Mr President, one last word on the future of Europe: the Treaty of Lisbon is not perfect, but it is really strange that you have not yet ratified it. Therefore, please, take this opportunity to explain to us why, and to tell us when you will do so.
(Applause)
on behalf of the GUE/NGL Group. - (CS) The President-in-Office of the Council has talked about our complex historical experiences. I take the view that the Czech Presidency is an opportunity for us to help overcome the existing division of Europe into West and East. In his novel Schweik, Jaroslav Hašek once made a pun, a German-Hungarian pun, kelet oszt, nyugat veszti, which loosely translated means that the East gives and the West takes. Consequently, that is the way history has progressed. I believe that we have an opportunity to bring an end to this. I think that the Czech Presidency is also an opportunity for us to liberate ourselves from our own dogmas and prejudices. I offer, as an example of such dogmas, the recent article by Václav Klaus advising us how to overcome this financial crisis by temporarily softening social, environmental and health standards because, he says, these standards obstruct rational human behaviour. I would say that the opposite is true, that the Czech Presidency should help to ensure that we have a socially and ecologically driven economy, that is, an economy powered by social and environmental factors. I would like to note here that I agree with Prime Minister Topolánek on one thing: the need to rely on the flow of innovation to bring us out of the crisis and the need to develop - in the words of Richard Florida, if you will - a creative class that will help our economies escape the impasse.
I mean to say that we all need the courage to change. Stefan George, the great German writer, says that the future belongs to those who are capable of change. I hope that we will be capable of changing, our enslavement to the past, that we will be capable of closing the divide between Eastern and Western Europe and forming a single unit that is free from complexes about the superiority of the United States or anyone else. I should like to end my contribution by pointing out that, while Prime Minister Topolánek's speech was peppered with noble intentions, resolutions and goals, and while it is quite right and proper for the Czech Presidency to set out ambitious projects - I do have one sceptical comment, in the form of an aphorism by the Polish satirist Jerzy Lec, to the effect that going on a holy pilgrimage will not stop your feet from sweating.
on behalf of the IND/DEM Group. - (CS) Mr President-in-Office of the Council, no country has commenced its Presidency under such a barrage of negativity or been subjected to so many dire predictions as the Czech Republic. The French press in particular is falling over itself to depict the storm clouds gathering over the wretched Union because it is no longer presided over by someone as infinitely able as the French President but has instead been taken over by a band of Czechs.
Those Czechs indeed, who have caused such deadly offence by not yet ratifying the Treaty of Lisbon, under which a few large countries will permanently usurp decision-making within the Union. To make matters worse, those Czechs have a popular president with a disagreeably sharp intellect who not only opposes the Treaty of Lisbon, but can competently call attention to the ever-widening democratic deficit in the Union. It was because of such a deficit that, twenty years ago, we overthrew socialism in our country.
Yet the Czech Presidency is pursuing restrained objectives and sensible priorities, and will be very successful. Let us wish it well and give it our support, despite the embarrassing howls from the Czech Socialists who have long since exchanged love of country for proletarian internationalism, and thus today, on the instructions of their socialist masters, venomously seek to destabilise the Czech Presidency. I could not care less!
The plot is for the Czech Presidency to demonstrate that small countries are inept and that it is time permanently to hand over the reins of the Union, via the Treaty of Lisbon, to the large, capable and experienced countries. This is what makes this Presidency so important. It will prove that smaller countries are equally capable of managing the EU. What sets them apart is that they steer clear of megalomania, self-centredness, public relations hysteria, the self-indulgent hyperactivity of certain presidents and constant bragging about non-existent achievements.
I wholeheartedly wish Prime Minister Topolánek, Deputy Prime Minister Vondra and the rest much success. This will be more than just the success of my own country; it will be the success of a small and new country. That is the important message for the EU. You see, we have experience in one other area too. While the largest EU countries have lived as predictable democracies and have learned to deal only with standard situations, we have spent half a century living under a highly non-standard totalitarian regime. This has taught us to find creative solutions to non-standard situations, which is going to come in useful.
(CS) Mr President-in-Office of the Council of the European Union, ladies and gentlemen, I am proud of the dexterity and capacity for action demonstrated by the Czech Presidency over the issue of gas supplies to EU countries. And I would be delighted if the President-in-Office of the Council, Mirek Topolánek, in the talks on the future of the EU, that is, on the Treaty of Lisbon, could show the same determination as we witnessed in the gas negotiations with Vladimir Putin and Yulia Tymoshenko.
The ambition of the President-in-Office of the Council should be to play the role of a group leader, not just a maintenance man. Mr President-in-Office of the Council, you have a unique chance to demonstrate that all states, regardless of size, are equal partners in the European Union. If you can keep your nerve, Mr Topolánek, you will go down in history.
You have been given the opportunity and the power to declare publicly that the Treaty of Lisbon is dead in the wake of the Irish referendum and that it has led us up a blind alley. You are in a position to propose the creation of a new visionary document which will constitute a true common denominator of the interests of individual EU members and which will win the support of citizens in referendums. There is no need to promote blindly the Treaty of Lisbon, which reinforces the undemocratic power of officials while papering over the failure of the European elite to reach agreement and, in particular, their reluctance to be held accountable to citizens.
Mr Topolánek, you represent here a country which, in the last century, succeeded in breaking free from the Austro-Hungarian Empire, which survived the treachery of Munich, and which withstood the horrors of Nazism. You represent a country where people took a stand against the invasion by Warsaw Pact troops. You represent a country which spent 40 years under the thumb of the Soviet Union, which spiralled down inevitably into planned poverty under the Council for Mutual Economic Assistance, and which shook off a totalitarian regime without shedding blood.
I refuse to believe that as prime minister of a country with such historical experience, you would want decisions on social policy, energy, taxes, justice and security to be taken anywhere other than in the individual Member States. I do not believe that you actually want the exclusive powers of the Union to overrule the powers of Member States. I do not believe that you want the Union to intervene in the protection and improvement of human health, industry, culture, tourism, education or sport. I do not believe that you welcome the fact that, in more than fifty areas, the Treaty of Lisbon abolishes the right of national veto and lowers the voting weight of smaller countries, including the Czech Republic.
Mr President-in-Office of the Council and Prime Minister of the Czech Republic, have the courage to tell the other 26 Heads of State what you say in private at home. Say that the Treaty of Lisbon is no good and that you reject it. Do this in the name of democracy and freedom. This will not earn you the applause of the so-called 'European elite', Commission officials, or even the majority of this Parliament. But what you will earn is the admiration and respect of citizens, who are easily forgotten here, and you will boost your prestige in your own country. You are presiding over 450 million citizens, not just a few politicians and officials.
In the Czech Republic, you often refer to the Treaty of Lisbon as a necessary evil. Yet what makes the evil necessary? Stop persuading yourself that the Treaty of Lisbon is a necessary evil. It is simply evil, and you can change it. Initiate work on a new document, refer to the Rome Treaties and the Messina Declaration for inspiration, and promote the common interest of the European Union. That is, freedom, prosperity, competitiveness and security, not euro-health, euro-taxes, euro-parks and euro-beer.
Mr Topolánek, necessary evil is a coward's alibi. You are no coward, or at least I hope you are not. You are backed up by the Irish referendum, you are supported by the 55% of Czech citizens who are opposed to the Treaty of Lisbon, and you can rely on the powerful voice of the Czech President, Václav Klaus. I am sure you know that the greatest cowardice is knowing what should be done and not doing it.
President-in-Office of the Council. - (CS) Thank you for all your questions and comments on my speech. In the Czech Republic, too, we have a parliament where we are used to a plurality of views, so some of the views came as no surprise to me, although I could not fully agree with them. However, I would like to repeat at the outset - and I say this in reply to a whole range of questions - that I feel my role here to be that of President of the European Council, and during these six months I do not intend to push my personal or party-political views; but I feel I must respond on one issue, because it concerns me personally, and that is the very harsh assessments of the Czech president Václav Klaus, a president who has made a name for himself with European citizens, which I think is a good thing, and I am proud of it. Václav Klaus is the icon of the Czech transformation in the 1990s, and it is, I might add, thanks to him that we are successful today and that we have emerged safely from those first ten years. I am proud of the fact that we came safely through the Velvet Revolution, proud of the fact that we drove the Russian troops out of our country in 1991, that we joined NATO in 1999, joined the European Union in 2004, and that last year we eliminated the barriers between EU countries and can now travel from Lisbon to Vilnius without passports or any restrictions. I am proud to have been part of that, and to be standing here today, and it seems incredible to me that the Czech Republic now holds the presidency of a community which has a population of nearly half a billion and comprises as many as 27 countries. If the European Union loses the capability - leaving aside the question of rules and unification - for free public discussion, and seeks to unify this discussion too, then it will not be my European Union. If we lose the capability, the possibility of freely expressing our views, it is the road to disaster, and I strongly object to the attacks on Václav Klaus. He has a unique ability to insert his views into this unified and, I would say, over-correct discussion, and thereby set the parameters for fresh discussion. Free discussion should be a matter of pride for the European Union in future, and should never be stifled.
As for the Treaty of Lisbon - which deserves a mention - I would say it is essentially a 'middling' treaty. A little worse than the Treaty of Nice and a little better than the one that followed. That happens to be my personal view of it. I negotiated this treaty on behalf of the Czech Republic; we approved this treaty in parliament, I signed this treaty and I shall vote for it in parliament - but once again the idea that we should dictate in advance to individual Member States that they have to ratify a document, that they do not have a national right to follow their own procedure and decide for themselves whether to accept it, seems to me absurd. We need to change the institutions, we need to improve the functioning of the European mechanisms, we need to simplify the rules; whether all this is in the Treaty of Lisbon, I am not entirely sure. Each of us had a slightly different view of how it should look, and for me, Mrs Bobošíková, it is a compromise, perhaps a very complex compromise, and I shall support its ratification.
At least a few words should be said about the situation in the Middle East and Europe's position on that conflict. For a long time the European Union has been seen as 'a very big payer but not a player'. This means it has made a big contribution to investments, including humanitarian and development investments in that region, but has not pulled its weight within the 'quartet', and has not shown the responsibility which participation in the quartet entails. I think the existing situation, with the arrival of the new American administration, gives the European Union an opportunity to invest not only money in that region, but also its problem-solving initiatives and a higher level of activity. I do not wish to be the judge of one side or the other, because the fact is that the Israelis have a right to live safely without rocket attacks, and I have been in Sderot and Ashkelon and other parts of Israel. Likewise, the people of Palestine have the right, at this moment, to create their own state and a functioning administration, and to live a safe and decent life. This 60-year conflict has solved nothing. I have no illusions that we will solve it now; our short-term aim is to achieve a truce and a cessation of hostilities. I would like to assess not only the role of the European negotiators, and the mission led by Karel Schwarzenberg which has departed for the region, but also, of course, the role of the Arab states in the region, which has been positive. This can be said of Egypt's role or, for example, the role of Turkey and other countries. I think that after certain conditions have been met, such as a clampdown on arms smuggling from Sinai to Gaza, we could jointly achieve a situation - within the global security architecture, or through the European Union alone or only a part of that global architecture - where conflict could be ended, although I am not convinced that it would happen quickly.
On the questions of energy, energy security, climate change, and the European Union's role in the process: it should be obvious to everyone that if the European Union's leadership on the issue of climate change - whatever my own views on the subject - does not gain support from economies and major players such as the USA, the Russian Federation, Brazil, India and China, then this initiative by the European Union is isolated, a voice in the wilderness and, on a global scale, worthless. Our role is to persuade the other world powers and the biggest producers of emissions to follow our example, and this is where I see our role in the first half of this year, because in my view the climate and energy package is now signed and sealed, and is simply awaiting implementation, after it has been approved in the European Parliament, of course - as I hope it will be. The whole question of the energy mix is sometimes over-ideologised, over-politicised, and in my view the European Union should take a very practical and pragmatic approach to it, and should be looking at the short-term, mid-term and long-term targets, and the short-term, mid-term and long-term means of achieving those targets. I cannot imagine that countries which are 90% dependent on coal-based manufacture, such as Poland, are capable of radically, in some very ruthless manner, changing that dependence within the space of fifteen or twenty years. We must of course invest in new coal technologies, 'clean coal technologies', and in improvements to plant efficiency, because we cannot unilaterally and very rapidly change this dependence. We must discuss this, and must invest in innovation, and of course gradually adjust the energy mix in the directions we are talking about - in other words, in the direction of greater environmental protection, less dependence on fossil fuels and, of course, secure and relatively cheap supplies of energy so that Europe can remain competitive, able to compete on a global scale. The whole Russian-Ukrainian crisis is not only a crisis of confidence, but one where commercial, economic, political, geopolitical and strategic interests are involved. It is a multi-layered problem, and I certainly do not wish to be the judge of who at this moment is the short-term culprit, because for us, for the European Union and for European countries, both Russia and Ukraine are currently to blame. Russia is not supplying the gas, and Ukraine is blocking the transit of gas; in this matter, we must exert our influence in the region and must seek ways of ending this problem in the short term and - in the medium- to long-term - diversifying the sources and the transit routes, and ensuring the interconnection of electricity and gas systems in the European Union, so that we can achieve what has not yet been achieved: solidarity and the implementation of emergency crisis plans, because, although I do not want to be a prophet of doom, the crisis is not over yet, and the situation in Slovakia, Bulgaria and the Balkans is very grave and critical.
Based on my notes on what has been said by representatives of individual Parliamentary groups, it is not at all my view that our agenda is too liberal or too conservative; our agenda arises from the long-term aims and long-term agenda of the European Union, and the Czech contribution to it, the Czech imprint, showed itself in the very first days of the New Year as being well-conceived, because our emphasis on energy security may lead us, unexpectedly and none too soon, into some very thorough, in-depth discussion on how to ensure the independence and freedom of the European Union, which presupposes independence or less dependence on energy imports and sources outside the European Union.
Questions have been raised here regarding the anti-discrimination directive, the Barcelona Targets, and the low emphasis placed on social questions. I do not see it this way - though of course we have tried to reduce these basic targets to a rather symbolic form - because we certainly do not underestimate either the anti-discrimination question, or the question of protection for women. I assure you that we do indeed have very extensive experience of children having to stay in various institutions, and for us it is crucial that women and families should have a choice: that they should be able to choose whether they will, at a certain time, devote themselves to childcare, and we want to create the most varied mechanisms to make this possible, so that the family is not forced into a position of social need; and it is equally important that there should be an adequate range of options from child institutions, and believe me, a country such as the Czech Republic has a wealth of experience of this from totalitarian times, when this principle was rather forcibly imposed.
I think this is probably all I need to say by way of introduction. If there is anything Czechs do not lack, it is self-confidence, so I would like end by saying that we do not suffer from the slightest feeling of inferiority because the Czech Republic is the smallest of the big countries or the biggest of the small countries; we are the twelfth largest country in the European Union. I would simply like to remind you that when the Swedish presidency took over in 2001, the articles in the press were just the same as they were in November and December in the European media, doubting whether the Euro-sceptic Swedes, who do not have the euro and do not want it, were capable of tackling the issue of the single currency, whether they were capable of leading discussions on ratification of the Treaty of Nice, and indeed, whether they were capable, as a new country, of leading the European Union at all. If we now exchange the Treaty of Nice for the Treaty of Lisbon, and replace Sweden with the Czech Republic, those articles look exactly the same. We have no inferiority complex about that.
(CS) Mr President-in-Office of the Council, I will continue with the Czech theme that has been set in motion here. What we are seeing is something you spotted and acknowledged yourself and which you stressed in your speech, namely that the elections to the European Parliament are fast approaching and you are very likely to hear a number of contributions both from Czechs and from other MEPs that are influenced more by the mounting pre-election atmosphere than by any attempt to evaluate the Presidency programme you have presented.
I believe that in the first days of the Czech Presidency, the Czech government has been confronted with a test of unprecedented magnitude and that it has passed this test with flying colours. I am very glad that a number of my fellow Members have emphasised this here. It has also become apparent that the 3E, the three priorities of the economy, energy and external relations, have been identified quite correctly as Czech priorities, because the events with which the year began - the conflict in Gaza and the crisis over gas supplies to Europe - can be grouped under at least two of these priorities. A fact we failed to acknowledge openly before has also emerged clearly, namely that energy security is an absolutely key issue for the future of the European Union and is more important than anything else, including I dare say the Treaty of Lisbon, since the Treaty will provide us neither with light nor with heat. Energy security is an issue not just for one Presidency, but for many years; it is a great challenge and a great honour for the Czech Republic to be able to make progress on this issue. At the same time, it shows how all of the 3E are interlinked, because energy security has implications for the economy, which will always feel the initial impact of restrictions, as well as for external relations, since we cannot safeguard Europe's energy security and diversity of supply without an Eastern Partnership, a neighbourhood policy or further enlargement of the European Union to include, for example, Turkey.
I believe that the Czech Republic will address itself to this task, that it will move this debate forward, and that it will leave its indelible mark on the Czech Presidency and the EU leadership. I wish all of us every success in this respect.
(CS) Prime Minister Topolánek, President Barroso, ladies and gentlemen, I do not know anyone in this Parliament, any Member, who does not want the Czech Presidency to be a success. Europeans in the east, west, north and south, in Old Europe and in New Europe, wish for the success of the European Union and the success of the Czech Presidency. It goes without saying that Members of this Parliament, irrespective of whether they come from the social democratic, populist, liberal or green camp, also have the same hope. Regrettably, however, I repeat regrettably, there are certain fears and certain doubts prevailing among the European public and even in this Parliament as to whether the Czech Republic will manage the Presidency successfully. There are several reasons for this.
The first reason is the instability within the ruling coalition in the Czech Republic. My fellow Members, for example, find it incomprehensible that, at the very beginning of the Presidency, ministers have been replaced and the government has been reorganised. How can new ministers, such as the ministers for transport and for regional development, who have no European experience, cope successfully with the European agenda and preside over the European Council? Nor can my fellow Members understand why, for example, the Christian Democrats who are currently in office in the Czech Republic and who are fighting for survival, should have chosen to hold their electoral congress during the Czech Presidency.
The relationship between the government and the Czech President has also provoked a number of questions, as we have already heard. I would like a clear answer as to whether the Czech Presidency, or the Czech government, agrees with the views of President Václav Klaus, who rejects the Treaty of Lisbon, denies global warming and argues that the current financial and economic crisis was caused by over-regulation and the existence of social and environmental policies.
There are also serious grounds for doubt concerning the failure to do your homework and honour the pledge made to Chancellor Merkel and President Sarkozy that the Czech government, as the country holding the Presidency, would ratify the Treaty of Lisbon by the end of last year. Prime Minister, I would like you to make a clear statement as to when the Treaty will be ratified in the Czech Parliament. I would also like a clear statement as to why ratification of the Treaty has been made contingent on the ratification of bilateral agreements with the United States over the radar issue and on a law dealing with the relationship between the two chambers of the Czech Parliament.
The Treaty of Lisbon, as we have heard here, is a necessity. We need it, among other things, in order to fulfil the Czech priorities. These priorities, I think, are correct, but in order to be in a position to continue pursuing them in the future, for example in terms of energy security and a greater role for Europe in external relations, we need closer cooperation and, to that end, we need the Treaty of Lisbon.
In conclusion, I wish the Czech Presidency the best of luck and much success. This is in the interests of both the Czech Republic and the European Union.
(DE) Madam President, President-in-Office of the Council, the European Union has had six months of drama, dynamism and declarations under President Sarkozy, and now you have taken over, Mr President, with a sense of humour that may take some getting used to. I hope that yours will be a constructive, productive Council Presidency, as the EU faces immense challenges. You yourself mentioned the war between Israel and Hamas and the economic crisis, and of course there are also internal issues such as the Treaty of Lisbon.
Allow me to take up one aspect of your speech: energy security. You stressed its fundamental importance, and I agree with you that energy is the basic raw material of modern society. Our lifestyle, our economy, our further development - all of this depends upon it. We cannot be dependent on energy supplies. Independence requires that we have a good mix of various energy sources.
Therefore, I hope that with your open, direct manner, you will be able to persuade your European partners to engage in a new discussion on nuclear power and, in particular, to encourage the German Government to end its anti-nuclear policy. This is a requirement of security for our continent.
There is a great deal to be done, and this is your opportunity to take Europe forward. I should like to express my thanks and my confidence in successful cooperation to come.
(PL) Madam President, President-in-Office, there is only one yardstick against which to measure the Czech presidency appointed by your Government, and the dramatic events of recent weeks, and that is the energy policy of the European Union.
Today we are coming to the end of yet another round of energy disputes between Russia and Europe, but we still have no systemic guarantee or political framework to avoid similar problems in future. After the energy crises of 2004, 2006 and 2008 it is high time for the European Union to get on with diversification, not just of energy supplies, but of the very sources of energy we so urgently need. For this reason I expect the Czech presidency to take fresh steps towards securing financial support for the Nabucco gas pipeline and a more vigorous energy policy in Central Asia. I therefore expect the Northern Gas Pipeline to be struck off the list of the European Commission's priority, for failure to take these measures will mean waking up next winter to the same problems as we have now.
- (FR) Madam President, Europe's credibility is at stake with regard to the energy issue. Thank you, Mr Barroso, for your very clear words this morning.
These Gazprom and Naftogaz companies, this performance that we have been seeing for two, three, four, five days now, it is unbelievable! From now on, we have to say: 'Gentlemen, enough is enough!' To do that, we have to act together. Thank you for the good coordination! Can someone here explain to me what these visits to Moscow by the Slovakian and the Bulgarian Prime Ministers are all about? This already shows Gazprom that we are not united. Explain these two visits to me.
Moving on, I believe that the Commission has a major role to play: we need to establish emergency gas plans. The first thing to do is to recast the Gas Security Directive, otherwise the European Commission will not have enough political power to act. European coordination is required. Secondly, we need an emergency 'Central and Eastern Europe gas infrastructure' plan, with the money that is available.
Thirdly, we need to combine Europe's economic recovery with a major energy investment plan. The main priority is the buildings in Eastern Europe. It is scandalous to see such a small proportion of the Structural Funds being invested in something useful! Rather than having stadiums built for European championships, I would prefer money to be invested for our citizens - in buildings, heating networks and renewable energies.
My final remark is that we are more dependent when it comes to nuclear energy than we are with respect to gas. We import 99% of our nuclear fuels! Stop linking nuclear energy to independence! Mrs Koch-Mehrin, you sound ridiculous when you mention that.
(CS) Prime Minister, ladies and gentlemen, I am quite sure there is no one in this hall who envies the Czech Presidency the circumstances in which it has assumed the leadership of the European Community. Prime Minister, one of the main slogans you have proclaimed for your Presidency is a Europe without Barriers. This slogan can be interpreted in different ways, depending on one's political and personal experience. Personally, I believe that it cannot be understood as nothing more than a further relaxation of financial and market mechanisms; rather, I see it as a challenge to refine what Europe can rightly be proud of, namely the European social model. I am not thinking here simply of the chance to remove meaningless constraints, or of the prospects for employment. I view this opportunity as a chance to give the mobile workforce credible guarantees of equal treatment. This may include, for example, positive developments over the unresolved issue of cross-border health care during the Czech Presidency.
If Europe is to be without barriers, it might be good to start by not creating any new ones. Europe is not only the European Community; Europe also encompasses our neighbours, who belong not only geographically but also historically to Europe. I would like to know your opinion on this topic, as well as the strategy the Presidency will apply to our neighbours along the borders of the European Union. I am thinking mainly of Serbia and the sensitive issue of Kosovo, and I am also thinking particularly of Moldova, which has taken many positive steps towards closer relations with the European Community. In my view, not creating barriers also entails a principled but European policy towards Russia and China. It is necessary to seek a balanced relationship with these countries too, especially where European interests are involved.
Europe without Barriers also means paying serious attention to the fact that numerous minorities are to be found within the territory of the EU. This includes one minority we are reluctant to discuss in this Parliament, namely the non-citizens in some states of the European Union. The key to addressing these issues hinges, inter alia, on the introduction of a new policy, in other words in eliminating the policy of double standards. You have said that freedom and decision-making are of fundamental importance. Give the citizens of your own country a chance to decide in a referendum on the Treaty of Lisbon and the siting of the US radar installation. This will confirm the sincerity of your words.
- (FR) Madam President, on behalf of my Independence and Democracy Group, I should like respectfully to welcome the Czech Presidency, and to do so by expressing the high regard in which we hold it, for the Czech people have experienced some great hardships and are better equipped than many of us to understand the value and the meaning of the word freedom. I should also like to welcome it by expressing our hopes. Mr Topolánek, Mr Klaus, you represent two hopes for us: listening to the voice of the people, that is, ensuring that the referendum on the Treaty of Lisbon is respected throughout Europe, and giving the people back their freedom in order to free them from the Brussels bureaucracy that is swamping us. Today more and more of us, the peoples of Europe, are Brussels dissidents.
(NL) Madam President, with only one minute speaking time, all I can do is plead with the Czech Presidency to help us ensure the European institutions respect democracy. In a democracy, it is the people who decide. As it happens, in the countries where the people were allowed to speak their minds - in France, the Netherlands and Ireland - the Treaty of Lisbon, otherwise known as the European Constitution, was consigned to the wastepaper basket. I hope that the new presidency will actually side even more with the citizens and freedom and not, as we have grown accustomed from most presidencies, with the arrogant European mandarins.
There is also the Turkish issue. The large majority of Europeans are opposed to the accession of a non-European country to our Union. In this dossier too, though, the eurocrats are imposing their own will, and we need the help of the Czech Presidency. Given that the Czech Republic shook off a dictatorship not so long ago, your presidency could prove to be a beacon of democracy and freedom in the next six months, if you dare to go against the wishes of this EU elite, that is.
Madam President, I welcome Prime Minister Topolánek to the European Parliament and I know from past discussions that Europe is in very good hands for the next six months. It is a historic moment for the Czech Republic and one to which you bring your customary political skill.
The Czech presidency programme has set some important priorities: the three 'E's of energy, economic improvement, and Europe's role in the world. In the early days of your presidency you have indeed been faced with substantial challenges. You have been to Moscow and Kiev and you are working hard to get a deal to restore the flow of natural gas to European countries. You have displayed great diplomatic skills so far working with Russia and Ukraine, but it is vital that the Russian Government understands that holding nations to ransom is no way to conduct business in the modern world. You have led the way for the EU so far, and I congratulate you, and also in your work to resolve the current crisis in the Middle East to bring about a credible ceasefire that will enable peace talks to resume.
The economic crisis remains high on your agenda. You are supporting sensible measures to ensure the economic slowdown is tackled. You have been clear about the importance of Europe and the Member States not imposing new and heavy-handed regulation at European or national level. You have spoken of mobilising those countries which share your liberal economic outlook to oppose protectionism at this time. What we must do is ensure that any regulatory changes are proportionate and sensible.
Finally, in a week's time there will be a new US President in the White House. I know we can rely on you, Prime Minister, to establish a good working relationship with President-elect Obama. I know you share my view that the future of the transatlantic alliance is vital to our security and our prosperity. I wish you every success. To quote Winston Churchill in his last great speech in the House of Commons: 'Never flinch; never weary; never despair'. Good luck.
Madam President, we have to admit that the Czech presidency faced a very difficult beginning. The worsening economic crisis, the brutal military operation by Israel and the biggest crisis so far in European gas supplies.
Your activity will become even more difficult with the rising political tensions related to the European election campaign. The end of your presidency will be marked by the election of 532 new MEPs. I underline this figure because it is not the one foreseen in the Treaty of Lisbon. I think that the ratification of the Treaty and its entry into force should be higher on your agenda both nationally and at European level.
It may look as though you are unlucky to be leading the EU in such a situation, but every crisis is also an opportunity. Use these opportunities. Make the EU more active, visible and credible in the Middle East. Try to develop a more responsible EU policy on energy and energy supplies. Do more to put the European economy back on track while preserving people's jobs. Mr Topolánek, I would like to see another presidency by a new Member State succeed. This is your special responsibility. This will prove that the newcomers are able not only to follow, but also to lead.
The main prerequisite for success is to bring together all 27 Member States and to make them unite around policies and actions. This will not be possible if there is no unity within your own country. The contradictory messages coming from different Czech institutions harm your prospects of success, so please do your best to put an embargo on all internal political games. It is not easy in a pre-election situation, but Slovenia is an example that you can follow. The second prerequisite is to unite behind you the main political parties in this Parliament. For six months, you must forget your own political membership and hold a broad dialogue. This is something to be learned from the French presidency.
Finally, I would like to draw attention to the rise of extremism, anti-Semitism and xenophobia in Europe. The Czech Republic is also affected by this trend. I ask you to include this issue high on your agenda, particularly in view of the upcoming European elections. I wish you every success.
Madam President, I would like to thank the President-in-Office of the Council for coming here today to outline the Czech presidency's programme. However, I will draw attention to some issues that I hope your presidency can address.
Firstly, the motto you have chosen is 'Europe without barriers'. I agree with the premise of this motto. It should especially hold true for European citizens who have the right to move and reside freely within the EU. I am the rapporteur on the application of the Free Movement Directive. Unfortunately, it seems that your motto is under threat from national authorities. The Commission has recently released a very disappointing report on the implementation of this directive. Given the directive's improper transposition by Member States, I would hope that you will give this issue much more weight than is indicated by your programme in the area of freedom and security.
Secondly, in addition to some daunting issues that you will have to confront during your presidency - such as the continuing global financial crisis and energy security concerns - you will also have a large legislative burden. Therefore, I trust that you will employ all the necessary means to properly conclude the numerous outstanding reports before the end of the parliamentary mandate. In particular, expectations have been created for European citizens on price reduction for voice, SMS and data roaming. I hope that you will honour your commitment to reach a first reading agreement with my Roaming II report. Thank you, and I wish you the best of luck during your presidency.
(IT) Madam President, ladies and gentlemen, I offer a warm welcome to the Czech Presidency and I hope that it will succeed in moving Europe on from the useless persiflage of Brussels to action on combating the disgraceful human trafficking of illegal migrants taking place in the Mediterranean.
Minister Maroni, at a recent meeting of the ministers of home affairs of Cyprus, Greece, Italy and Malta, finally gave a wake-up call to Europe. It is time for Europe to realise the gravity of the situation in the Mediterranean: trafficking is taking place in illegal immigrants and drugs from Africa and Asia. The Czech Presidency must consider the urgent need for specific measures mandating the ministers of home affairs to conclude readmission agreements with the non-EU countries from which these illegal immigrants come.
We need to strengthen the action taken by Frontex, which ought, however, to be coordinated with the appropriate instruments and resources, and Europe must realise that such action will be effective only if it is accompanied by policies for the readmission of illegal immigrants and funds for countries, such as mine, that have to receive illegal immigrants. President-in-Office, go to Lampedusa and see how serious the problem is. We are becoming the centre for combating drug trafficking in the Mediterranean - a disgrace that we must root out. Go to Lampedusa as a politician and then return as a tourist, to the most beautiful island in the Mediterranean!
(Applause)
(DE) Madam President, Mr Barroso, Mr Topolanek, I welcome the Czech presidency! As a Prague citizen elected to the European Parliament as a German member of the Group of the Greens/European Free Alliance, I am particularly pleased that the Czech Republic is to hold the Council Presidency for the next six months. More than 40 years ago, following the occupation of Czechoslovakia, I went into political exile in Germany, and I still marvel that we are now free to drive forward the development of democracy and the respect for human rights in the Czech Republic and Central Europe.
The current political, economic and environmental developments would represent a great challenge for any Council Presidency - but this one, I believe, will overcome it. I should like to wish us all, not just the Czech Republic, all the best for this Presidency.
(Applause)
(EL) Mr President of the Commission, Mr President-in-Office of the Council, the priorities of your Presidency include the following: in order for the European Union to take international action, it needs to tie its security in with strategic cooperation with ΝΑΤΟ and to develop its own defence capability to complement ΝΑΤΟ.
The citizens are wondering who is threatening the European Union to the extent that it needs to tie its security in with ΝΑΤΟ? On the contrary, a visible threat to the European Union is the strategy being applied by Israel, the strategy of war, which the European Union has not roundly condemned and for which it has not imposed sanctions, as it has done in other cases.
You further state that you want an economy without borders and that excessive regulation should be avoided, that an increase in the level of protectionism should be avoided. Are these the lessons that we, as the European Union, have learned from the economic crisis? No protection for the weak and market speculation? It is hardly surprising, therefore, that the citizens are losing patience with the policies of the European Union. The Euro-barometer, which we always ignore, tells us as much.
What is topical today and what the mass demonstrations are highlighting is the need for a policy of peace, not complicit neutrality. The reactions and the grassroots protest are blatant proof of the need for justice and for political control of the market and of the price of commodities which will allow each state to perform the social role which its citizens allocate to it without the dogmatic limitations of the Stability Pact.
Mrs. President, I should like to welcome the President-in-Office and to wish him well in his presidency and also to wish his people well.
As an Irish Member, I should like to thank the Czech Government and people. When my people voted in a referendum to reject the Treaty of Lisbon, the Czech representation alone said it respected the Irish vote. In an environment of disrespect for the French, Dutch and Irish votes - and of people not allowed to vote - this respect was very welcome.
Respect is a valuable and necessary attitude. In Europe we are faced with many crises. You have spelled out an ambitious programme to deal with these. Such a programme requires respect between Member States. It also requires respect for the peoples of those Member States to have any hope of success.
I am impressed at the respect you have shown your people in acknowledging that they, like the Irish, would, if given a chance, probably reject the Treaty of Lisbon as well. Such respect bodes well for your presidency and for Europe.
(DE) Madam President, ladies and gentlemen, it could be that you were not expecting such a friendly, benevolent reception in the European Parliament, Mr Topolánek - but the Czech Council Presidency is an event tinged with history. I have seen two landmark events in my political career, the first being German reunification and the second Europe's reunification following two bloody European civil wars in the last century. The fact that the Czech Republic is representing the Presidency in the European Parliament today is a reflection of the incredible historic changes to which we have been witness and for which we can be grateful. I assure you of the support of the Group of the European People's Party (Christian Democrats) and European Democrats, without reservation and without scepticism.
You rightly set the ball rolling with Charles IV, who was not only one of the first architects of a trans-European transport network but also the founder of one of the oldest and most prestigious universities in Europe, and thus an exponent of a European universality that has possibly left at least as great a mark on us Europeans as the treaties we have concluded. The occasional Eurosceptic remark aside - which we are familiar with from your own country - you meet with our support. We in the PPE-DE Group are very staunch Europeans - there is no doubt about that - but precisely because of this we are able to recognise wrong turns taken by Europe and to help put them right. The Treaty of Lisbon is an excellent instrument for correcting any wrong turns taken by Europe. For this reason, I wish to express here the expectation that you, as President of the Council, will contribute to the entry into force of this Treaty and that your country will ratify the Treaty as soon as possible.
(ES) Madam President, President-in-Office of the Council, President of the Commission, ladies and gentlemen, I offer the Czech Presidency the same friendly welcome that I gave in 1991 when, as President of the European Parliament, I addressed the Senate of the then Czechoslovakia to invite them to join us. In my opinion, that great generation of Czech and Slovak citizens is embodied in someone who is well-respected in Europe and throughout the world. I am of course talking about President Václav Havel.
I have two comments and questions for the President-in-Office. You have taken a decision - and I am glad that you are talking about a Europe of rules - to subordinate ratification of the Treaty of Lisbon to ratification of the missile defence shield. Many of us believe that this is not the way forward, but you have taken the decision to subordinate your own country to something that must be considered jointly. There is one fact that cannot be ignored, however, which is that the gas dispute is a political dispute. In my view, it will be very difficult for you to have a policy towards the East in this situation. I also cannot understand why, when the Czechs are a people proud of their sovereignty and independence, you can subordinate what the Czechs have to decide to what the Irish do.
Secondly, President-in-Office of the Council, you have not mentioned the euro. Yesterday in this House we celebrated the 10th anniversary of the euro and the entry of your sister republic, Slovakia, into the euro. What are you going to do in order to defend the euro during the Czech Presidency?
(SV) Madam President, Mr Topolánek, Mr Barroso, it is absolutely correct that we are in the midst of two crises: a climate crisis and a financial crisis. To these, we can add an energy crisis. It is therefore important not to lose focus. My question to Prime Minister Topolánek is therefore the following: will the Czech Republic ensure that the emergency economic crisis programmes also work to solve the climate crisis?
After all, we have, here, the opportunity to help our citizens to both a better environment and new jobs and to help our small businesses. History has shown that every financial crisis is followed by a technological shift. With investments in new green technology, such as district heating, biofuels, combined heat and power, energy-efficient houses, solar panels, smart grids and so on we can benefit from the adaptations that are necessary in order to deal with the climate threat and create the economic upswing that Europe and the world needs. A simultaneous investment in climate-smart technology and employment will also stabilise the security policy situation with regard to Russia.
Those who opposed the energy package and a comprehensive common European energy policy will perhaps now understand why we put so much work into enabling the EU to speak with one voice on these issues. In any case, Europe's freezing citizens understand what needs to be done. We cannot have a situation like we had in the Middle East crisis, with three or four European delegations running around each other.
I therefore welcome the Czech Presidency and the well-established cooperation with the next country to hold the presidency, Sweden, and I wish you good luck.
(LV) Fellow Members, Mr Barroso, Mr Topolánek, I should like to express my appreciation of the Czech government for its resolve to continue the evaluation of the political, moral and legal aspects of the crimes of the Communist regime that was begun under the Slovenian Presidency. The consequences of the Communist regime's crimes are a repulsive scar on the face of Europe. However, under the influence of realpolitik, European politicians still pretend not to notice it. That shows that Europe still lacks self-respect in the face of Russia's authoritarian ideology. Unfortunately, for as long as the acts of Nazism are recognised as a crime against humanity but the crimes of the Communist regime of the USSR are excused, we have to face the fact that Europe and its historical truth is split between its eastern and western halves. Ukraine's gas supply is cut off and Russian tanks enter Georgia. For so long, Europe's common values remain nothing but a dream. I call on the Czech Presidency to carry out the resolve expressed in the Prague declaration.
Madam President, this is the first presidency of a former Soviet bloc country, and we are keeping our fingers crossed for you, Prime Minister, that it will be a first-class presidency.
You have inaugurated your presidency in a hot political temperature and the freezing wind of the energy crisis. I should like to congratulate you, Prime Minister Topolánek, for your quick action and commitment to finding a solution to the gas crisis and the mediation you have undertaken between Russia and Ukraine.
Two of the three main priorities of the Czech presidency - energy and the Eastern Partnership - need gas. This is the crossroads of both your presidency priorities. You have to find an emergency solidarity solution right now. You have to work on unblocking gas deliveries to 18 Member States whose citizens and industries are suffering. Then you have to find a lasting, sustainable and systemic solution for the longer term. We need you to design a comprehensive and decisive strategy.
I also welcome your priority on the Eastern Partnership, which would give us an appropriate framework for better cooperation with our eastern partners, who are so close to our borders. The European Parliament will complement it with its own dimension by building an interparliamentary assembly, which we call EURONEST. This partnership would contribute to preventing another crisis like the present one.
I am confident that the Czech presidency, which is confronted with such challenging times and crisis management, will be able to fulfil our expectations and that in six months we will have fewer barriers and a strong and safer Europe, also a sweeter Europe, as your slogan says:
(CS) Making Europe sweeter! I wish you much success.
(DE) Madam President, President-in-Office of the Council, 'Europe without Barriers' is a good motto, as it goes to the heart of the European idea - bringing people together. I also hope, however, that it proves possible to break down the barriers in the minds of some people, who still have political, if not ideological reservations about the European Union, and therefore close their minds to its further development as envisaged in the Treaty of Lisbon. There is a good deal more work to do on this in your country, too.
The Reform Treaty is essential. How are you going to make energy policy without the basis laid down for this in the Treaty of Lisbon? It cannot be done. Many other policy areas can be looked at in the same way. It is completely unacceptable to link ratification to other domestic problems, as this is a common Treaty and has nothing to do with domestic political disputes - the opposition against the government or vice versa.
Europe is a community of values. Human rights and the rule of law - where your country also shows deficits - take centre stage. I should like to take this opportunity to mention the case of Dr Yekta Uzunoglu, who has spent 14 years fighting for justice and compensation. I appeal to you to ensure that this unfortunate case, for which Václav Havel has already gone on hunger strike, is resolved under your Presidency.
At the end of the French Council Presidency, President Sarkozy said that the previous six months had changed him. I hope that this experience will also change you and several others in the Czech Republic.
Madam President, I should like to ask the President-in-Office four questions.
Mr President-in-Office, if, as you said, you find the Treaty of Lisbon worse than the Treaty of Nice, why did you sign it?
Secondly, will you please confirm that the Czech Republic will not be tempted to follow the Irish example and seek to pull apart the Lisbon package?
Thirdly, do you not see a contradiction in coming here and praising the legitimacy of the Parliament but declining to support the Treaty which so greatly increases its powers?
Fourthly, can the Czech presidency really have authority unless and until the Czech Republic ratifies the Treaty?
(PL) Madam President, President-in-Office, it is paradoxical that this multiple crisis that has afflicted the world, including Europe, can also be a great ally, as those who have got used to telling everyone how to run their business bear the brunt of the responsibility for this crisis. It was they who presided over it and got us into it.
Today we can see a wind of change in your statement and therefore wish the Czech presidency all the best. I would like to remind you of a fact from history that should be useful to you. In 1618, an unpleasant Habsburg diplomatic mission came to Hradčany whose behaviour was unprecedentedly arrogant. The Czechs rightly threw them out of the window in an act known as ''defenestration''. I look forward to such a political defenestration now. I hope you throw all dishonest advisers out of the window of decency and reason, and that you succeed in pushing European affairs forward. That is what Europe's citizens are expecting, and you will not succeed by listening to these charlatans.
(IT) Madam President, ladies and gentlemen, as always in Europe we are living through important historic events, and the six months of the Czech Presidency is certain to number among these.
There are many major problems outstanding, to which this Presidency will have to find solutions: for the Treaty of Lisbon, which requires final adoption, the path has already been outlined, but what is needed is a further impetus to ensure that the process is not drawn out beyond the current year. The serious world economic crisis will continue to produce effects, and there is no doubt that these will be significant over the course of this year. It is to be hoped that the Presidency will continue along the road already embarked upon by the French Presidency so that the next G8 meetings, with Italy presiding, can produce results that meet Europe's needs.
Europe is facing a serious problem in terms of energy supply: this is a crucial fact, and it seems a complex problem to resolve. A solution may, however, be on the point of being found; in any case the future ought to be guaranteed, in view of the dependence of many states, including my own, on such supplies.
The situation in the Gaza Strip can no longer be tolerated. One should not negotiate with terrorists but the attacks on the Israeli people must stop once and for all, and we should no longer tolerate the death of innocent civilians on the front line of an absurd and, unfortunately, permanent war.
Immigration ought to be resolved at a European level and therefore considerable attention should be paid to the situation of certain states, including Italy and Malta, which have significant problems relating to this issue. The Cyprus issue should be tackled swiftly, in order to resolve once and for all relations between Greece and Turkey, and between Europe and Turkey, which, moreover, is still permanently awaiting accession.
Finally, Mr Topolánek, I hope to see you always present in this Chamber; I wish you all the best for your work, and I congratulate you on still being here with us after your first reply. With previous Presidencies, we have not been very used to that. Thank you; it is a good sign.
- (FR) Madam President, Mr President-in-Office of the Council, I have discovered from your Czech historians the reason why you have not ratified the Treaty of Lisbon: they talk in fact of the magic of the figure 8, as in 2008. This figure punctuates your history, they say: in 1918 Czechoslovakia was created and, in 1348, Prague. They cite forty-odd examples and, in particular, three recent painful ones: 1938, when France and the United Kingdom abandoned you; 1948, when you were set aside by a coup d'état; and 1968, when the Soviet tanks rolled in. So 2008, I can understand - you put it to one side because you thought ratifying the treaty that year was suspect, all the more so since some people were comparing the limited sovereignty of Brezhnev with the treaty. In spite of all his faults and his past, comrade Barroso, who is here, is not Brezhnev!
(Laughter)
We are part of a project that is characterised by its shared and voluntary sovereignty. The Treaty of Lisbon is just one moment in this history; it is just one stage in this history. I beg you: 2008 is over, ratify in 2009!
(Applause)
(LT) The Czech Republic is taking over the European Union Presidency at a time when we are debating how to transform the economy and whether the future model of the European Union will be more socially-oriented or more liberal. Sometimes this is even presented as a row between Old and New Europe, but I think the Czechs will be able to find consensus, as there really is not a great difference between these two conceptions. Their coming together is determined by globalisation and the multicultural economic environment which is still developing. The concept of a 'market economy' is understood very differently by various people and this is a behavioural factor. The countries in the post-Soviet bloc understand perfectly that the existence of market institutions and laws does not necessarily mean that the market will flourish successfully. They must match people's mentality and expectations. Although we sometimes try to underline those differences between the economic models for political gain, in the long-term political perspective delaying the reform of economic policy, if we take into account the changing multilingual and multicultural economic environment, will help radical populist groups come to power and will cause long-term political instability and economic backwardness.
(DE) Madam President, President-in-Office of the Council, ladies and gentlemen, I should like to congratulate the Czech Council Presidency on its assumption of office. This is the first Council Presidency from a former Warsaw Pact country and therefore of symbolic importance, as Mr Nassauer rightly said.
The matters of the gas negotiations and the activities of President-in-Office Schwarzenberg in the Middle East and many other examples show that the Czech Council Presidency is well prepared for the work that awaits it. Therefore, I attach particular importance to the fact that great store has been set by what has been called a strategic energy security concept. This example, in particular, makes it clear that there are many areas in which nation-states alone are no longer able to look after the interests of their citizens, and only a common European approach will do.
However, President-in-Office, only the Treaty of Lisbon confers on us this competence in matters of energy and energy security. Our current activities are as coordinators and are non-binding. In the case of many of the challenges we need to take up, we shall not be able to do so without the scope for action offered by the Treaty of Lisbon - the scope for greater democratisation, namely the reinforcement of the rights of the European Parliament and those of the national parliaments. I am assuming, therefore, that there was a mistake in the German interpretation when it interpreted you as saying that the Treaty of Nice may be better than the Treaty of Lisbon. You should still be able to correct the German version. For this reason, we should seek an opportunity to make clear that we can improve the way we overcome our shared challenges in all the major areas only with the help of the Treaty of Lisbon. Thank you very much.
(PT) Mr President-in-Office, you spoke of a Europe of rules. You spoke a lot about rules, in fact. Now, one of the rules of democracy is the fulfilment of undertakings. You made an undertaking to ratify the Treaty of Lisbon by the end of 2008. You did not and that was wrong. For that reason I ask: 'When will the Czech Republic ratify the Treaty of Lisbon?'
You also spoke about self-confidence. It sounded like arrogance to me. The Czech Government, including its President, has every right to say and do what it likes, but it cannot forget that it belongs to the European Union and now speaks on behalf of nearly 500 million citizens and 27 Member States.
That is why you cannot ignore the fact that 25 Member States have already ratified the Treaty of Lisbon and that Ireland has already planned a second referendum. Happily, the polls indicate a 'yes' majority. The Irish have realised that, in this particularly difficult international environment, the fact that they belong to the European Union and to the euro area has protected them from greater trouble.
What remains now is for the Czech Republic to state when it is going to ratify the Treaty of Lisbon. As my group chairman, Martin Schulz, has stated, at a moment when Europe is confronting unprecedented challenges, it is necessary for Europe to speak with a single voice. Now, this will only be possible with the Treaty of Lisbon.
(IT) Madam President, Mr Topolánek, ladies and gentlemen, you spoke of the eastern partnership, Mr Topolánek. Partnership is a fairly recent invention by the European Union, which did not exist in the Europe which the founding fathers of the Ventotene Manifesto wished to see, or in the Europe of the initial periods after the Second World War. That Europe gave its neighbours, including those in Central and Eastern Europe, the prospect of accession. Europe has been a factor for peace not because it offered the prospect of partnership to its neighbours, but because it offered the prospect of membership, of becoming a part of the EU.
The French Presidency which preceded you, however, was very clear, if we are talking about barriers, in wanting to define the borders of Europe, by slamming the door in the face of Turkey, most of all, and making it clear that the European Union wants to close its borders. The result of that is that surrounding the European Union, where in past decades there was hope for countries such as yours, today, instead, there are wars and tensions in the Middle East, the Balkans, the Caucasus, the Urals and the Maghreb.
The call that we, the non-violent Radical Party, would like to make to you is to take into consideration the urgent need, once again, for the United States of Europe, opening up to membership, to members, and not to confused relations of partnership. That partnership rules out the inclusion of the most important thing: civil and political rights for citizens in Europe and at the borders of Europe.
Madam President, I would like to congratulate the President-in-Office on the ability which his presidency has already demonstrated to deal with a number of issues.
Many Swedes still have the feeling that Prague is to the east of Stockholm, due to the heritage of the political geography of the last century. That is wrong, and your presidency, Mr President-in-Office, will restore the Czech Republic to its proper place in our mental maps - at the heart of Europe in history, as well as in the future.
May I also express the hope that you will pave the way well for the Swedish presidency: as regards climate issues and competitiveness, where it is so important for you to demonstrate that we will tackle the economic problems with openness, without protectionism and with the dynamics of an open economy; and regarding energy issues, where you will play a crucial role, since you are clearly very well-placed. The times we are living in underline the need for reforms and change.
I think it is fair to say that solidarity and security as regards energy means that we need to reform and deepen the European internal energy market. Without that, we will be exposed to different threats and attempts to divide us, to fragment us. One aim should be to ensure that no one can control the supply and production of gas and electricity at the same time as distribution; to ensure that we will have one common market. If that can be achieved during your presidency, it will be a strategic step forward that I hope we can all congratulate you on in six months' time.
(DE) Madam President, President-in-Office of the Council, I and some fellow Members present here today belonged to the group of MEPs from the Joint Parliamentary Committee who particularly promoted the cause of Czech membership in the period up to 2004. Therefore, being able to welcome a Czech Presidency for the first time makes today a special day for non-Czech MEPs, too. I might add from the point of view of an Austrian MEP that it was not always very popular to campaign in Austria for the accession of the Czech Republic. Thus, we are certainly among those who offer the Czech Presidency particular support and do not intend to attach too much importance to teething problems - the rather one-sided initial position on the Gaza conflict and the Czech President's view that social and environmental standards are too high have already been mentioned. From an Austrian point of view, we are particularly hurt by the sympathetic reaction to Slovakia's plans to restart Bohunice, which would be a clear infringement of existing EU law.
The excellent philosopher and writer Jiří Gruša has written a 'User manual for the Czech Republic and Prague', which I can only recommend to all my fellow Members as an enjoyable and extremely humorous read. As yet, there is no user manual for Europe in written form but, if one should ever be issued, all new Presidencies would be well advised not to turn down the support offered to them in Parliament or by the governments of neighbouring States.
(DE) Madam President. President-in-Office, you have a particular responsibility. The Czech Council Presidency has got off to a bumpy start - its art installation has been provocative and given rise to indignation - but its serious efforts to find its feet and assume responsibility for the whole Union have been perceptible even before today. It seems to be well prepared. Its programme contains the right priorities. It will subsequently be judged, however, on the determination, personal commitment and European-mindedness with which these are implemented, and on the success rate.
Commission President Barroso said that the EU is being put to the test in these six months. The Czech Council Presidency and the Czech Government are being put to the European-policy test. These tests can be passed only if we all give of our best. For that reason, I would ask you to stop playing domestic policy off against European policy and burdening your Council Presidency with domestic issues. You should make clear to citizens that you already feel that, in the matters of the gas dispute, Gaza, Slovakia's actions with regard to Bohunice and the financial crisis, the Treaty of Lisbon would strengthen your role and enable you to carry it out in better harmony with the other European institutions.
The European Union is a community of values and a common system of law. Yes, we do have rules, and anyone breaking them, anyone not keeping to their promises, shows a lack of solidarity. We are united despite all our differences by our community of values, our common system of law, our political objectives.
Therefore, I would make the following appeal: do not hide behind Ireland, take a step forward, ratify the Treaty of Lisbon before Europe Day 2009, before the end of your Council Presidency. We shall judge you by your deeds and not by the comments by your President in the Czech Republic.
Madam President, I was interested that the Czech President-in-Office said that the opposition is trying to torpedo the Czech presidency because, from where I sit, the Czech President is doing a very good job all on his own of torpedoing the Czech presidency.
I notice the Czech presidency states that it is doing all it can to enlarge the European Union and to admit Croatia. If it is doing all it can, why can it not ratify the Treaty of Lisbon? After all, the Czech presidency agreed to it and, therefore, should fulfil its obligations.
We must be honest: it is not a great start to a presidency. The Czech President describes the climate change package as a silly luxury. The Czech Finance Minister describes the economic recovery plan as being reminiscent of the Communist era. We have a so-called work of art - which has given offence to everybody, but particularly the Bulgarians - and the first statement on the Gaza crisis had to be withdrawn several hours later.
What we need at the moment is leadership, and what I have seen so far has taught me that the sooner we get a full-time president of the Council the better, because it is only coherent European action that will deliver security to Europe, will deliver world influence and deliver economic recovery. So let us have some leadership.
(The President cut off the speaker.)
(CS) Madam President, the Czech Presidency deserves recognition for its active role in settling the dispute over the renewal of Czech gas supplies. However, it would be a big mistake to turn away before addressing the long-term causes of this problem.
The origin clearly lies in Russia's ambitions to extend its sphere of influence into Ukraine and on into Central Europe. The aim of the EU must therefore be to keep Ukraine on the Union's radar screen. However, this will not be possible if Ukraine continues to sponsor opaque transactions and to cling to 'neighbourly prices' which fail to reflect the true market situation and which keep Ukraine politically dependent on Russia.
The Czech Presidency's priorities include energy security and reinforcement of the Eastern Partnership. A fundamental aspect of this partnership must be to help Ukraine set market energy prices, negotiated in the context of long-term contracts, as quickly as possible.
The Presidency should also exert effective pressure on Kiev to dismantle opaque economic structures which undermine efforts to reform and develop a legal state. Only strong external pressure on Ukraine and active cooperation can help it to abandon short-term and often personal interests in favour of genuine independence from Russia, and a legal state that is free of ubiquitous corruption. Unless a clean-up is achieved in Ukraine, we cannot expect the EU to respond effectively to Russia's increasingly assertive policy towards Central and Eastern Europe.
The right time to establish close cooperation between the EU and Ukraine will be immediately after the gas crisis has been defused. Unless the Czech Presidency, on behalf of the EU, succeeds in placing effective pressure on Ukrainian leaders, we will soon witness not only further days of freezing weather and no gas, with major consequences for the economies of Member States, but above all a dangerous shift in geopolitical relations in Central and Eastern Europe.
Madam President, like everyone in this Parliament I wish the Czech Presidency-in-Office well. However, I am appalled, President-in-Office, by your disgraceful comment here this morning that Lisbon is worse than Nice. That is not only untrue, it is divisive and it is a breach of trust. Now you have to seriously consider withdrawing your comments here this morning in relation to Lisbon.
We need the more united democratic effective Union offered by Lisbon to face the many problems, any one of which can plunge our world into conflict: energy security, climate change, the economic and financial crisis, and the many wars in many regions. As President-in-Office, your task is to mediate for, and lead, Europe based on our common values of solidarity - internally and externally - a social market economy, multilateralism and equality between men and women - and that includes the right of both men and women to share the task of parenting.
President-in-Office, you must park your conservative and neo-liberal views for six months, otherwise you are going to be in conflict constantly with this Parliament for those six months. Ireland will probably have a referendum on a clarified Treaty of Lisbon in the autumn of this year. I will work hard to ensure a positive outcome for Ireland and Europe. Your comments here today have made that task much harder. If the referendum fails, Sir, you will not be thanked by the vast majority of Europeans.
(The President cut off the speaker.)
(PL) Madam President, President-in-Office, President of the Commission, I would like in particular to thank the President-in-Office for taking on the presidency and congratulate you on a difficult, but successful first two weeks in the presidency. I perfectly understand your words on national identity, an identity which we, the countries between the east and the west of Europe, have built up successfully.
I would like to draw your attention to a matter that I believe will be crucial in these six months: the third energy package. This package deals firstly with the common energy market, a common European agency for cooperation between national regulators, cross-border connections and joint investments, and therefore with integration - in other words, with energy solidarity and secure energy supplies.
Secondly, the third energy package also means liberalisation, the fair regulation of access to networks, that is, competition on the market, which means lower costs and damage to the environment and cheaper energy for consumers, and hence for the economy, which will help to deal with the crisis.
And thirdly, the third energy package fair rules for the operation of countries outside our markets, with common policies for supplying the EU countries and the possibility of transportation through third countries. In the context of the EU's eastern partnership and eastern dimension, the third package clearly speaks for itself.
The third package can be benefit each of the three main priorities of your presidency - energy, the economy, and Europe's eastern dimension. I call upon you to keep this priority and to fully ...
(The President cut off the speaker)
(SV) Madam President, I, too, would like to welcome the Czech Presidency. During this Presidency, we will have low growth and unemployment will rise. We have a difficult economic situation. I was reading about President Klaus's solutions last week in the Financial Times, and I do not agree with them at all. He says that we must lower our ambitions with regard to environmental policy and climate policy and we must lower our ambitions with regard to social policy. That is absolutely the wrong way to go. If Europe is to be able to compete in future, we must invest in modern environmental technology. We must invest in modern infrastructure in order for us to have a society that is sustainable in the long term, and in an active climate policy. This will provide a higher rate of growth and increased employment.
It is a similar situation with social policy. We must invest in a social policy with fair working conditions, equal treatment of workers, a good working environment and so on. This will not mean lower growth, but growth that is more sustainable in the long term.
Finally, I would like to mention family policy. The family policy that I read about in your programme is an old-fashioned family policy. Modern family policy is about the equal responsibility of men and women for children and work. You point down a completely different path in your programme.
(BG) Thank you, Madam President. As an MEP from Bulgaria, I welcome the fact that the Czech presidency is including energy and energy security among its key priorities. During the last few days, a large number of EU Member States have become hostages in the dispute between Ukraine and Russia. In Bulgaria alone more than 160 000 households have been left without heating. Unfortunately, the Bulgarian Government was unable to help its citizens during this crisis. Bulgaria is the only country in the EU which does not have alternative sources, suppliers and reserves of gas. We must learn the lesson from this case.
Fellow Members, I think that I am speaking for the whole Parliament when I say that we cannot allow European citizens to pay the price for political games involving countries using their energy resources as political tools. This is why I believe that we need sustainable solutions in the energy sector. We need a common European energy policy. One important element in this is to improve the energy infrastructure. When we talk about European energy solidarity, we mean joint energy projects in the European Union and avoiding the current practice of bilateral agreements.
I would also like to believe that before long, it will be possible in Europe to build pan-European nuclear power facilities as joint projects involving Member States. In this context I also welcome the fact that the Czech presidency is making the expansion of forms of cooperation with countries from the southern Caucasus and the Balkans, and with Ukraine another key priority. It is only by adopting an integrated approach which takes into account the interests and opportunities deriving from these interests of both Member States and the countries from the regions just mentioned that we can guarantee overcoming and averting crises, such as the gas crisis we have just been through. We need to take action immediately and do what is best for the European Union. The need for concrete action aimed at establishing a common European energy policy is now greater than ever.
I wish the Czech presidency every success.
(HU) Madam President, Prime Minister, the Czech presidency has chosen the tagline ''Europe Without Borders'' as its motto, setting as its foremost priorities the issues of energy policy and economic stability. In addition, I wish to emphasise the importance of including a further priority, that of the European citizen.
I would urge that more attention be paid to issues that directly affect the daily lives of citizens. More emphasis should be given to the enhancement of state-of-the-art European social programmes, to guarantees of European solidarity and equality of opportunity, and to the implementation of the minorities policy. I agree with those who urge the ratification of the Treaty of Lisbon.
Citizens must be involved more closely in European politics because I believe that the lack of social packages and effective communication lead to a growing loss of confidence in European institutions. I believe the role of education is especially important ...
(The President cut off speaker.)
(CS) Mr President-in-Office of the Council, ladies and gentlemen, the beginning of the Czech Presidency has been marked by the conflict in Gaza and the energy crisis. After a wave of dismissive and doubting remarks as to the Czech Republic's ability to lead the Union, Europe and other parts of the globe are watching with surprise how responsibly and effectively the Czech Presidency has acted as it deals with the unexpected crises. I wonder, however, whether they were so unexpected, and I applaud the fact that the Czech government started dealing with them early on, at Christmas, because the French Presidency had failed to nip them in the bud.
I would like you to engage just as fearlessly in negotiations with China, which is wilfully breaking the rules on world trade, promoting unfair competition and threatening the health of Europeans by churning out counterfeit and dangerous products. Today, for example, European parents have great difficulty in finding children's shoes that pose no health risks, yet so far the Council and the Commission have paid little attention to this issue.
I welcome, then, the fact that you have placed 'Europe in the World' among your priorities. I assure you that Europe is very open to world trade, but no President of the Council has yet been able to ensure fair reciprocity and to open up China to European producers. I hope that you and your first-rate team will be more successful.
Mr President-in-Office of the Council, I congratulate you on presenting a truly high-quality, realistic programme for Europe and also on your personal growth. Considering that you are the leader of a political party some of whose current ministers voted in 2003 against our accession to the Union, you are doing extremely well on the European scene. I just hope we will witness a similar mellowing of opinion among your party colleagues in relation to the Treaty of Lisbon too.
The media are reporting that the Irish, under pressure from the financial crisis, now understand better that the Treaty is a decent instrument which was put together for dealing with hard times. I hope that you too will start to view the Treaty in a positive light, even if it means deleting President Klaus from your mobile phone. I wish us all a successful Czech Presidency, notwithstanding the pluralism of our views.
(EL) Madam President, Prime Minister, in addition to the question of foreign policy, action to deal with the economic crisis and the ratification of the Treaty of Lisbon, one of the basic priorities of the European Union must be young people. I read about this priority in your programme. I believe that your programme should be more integrated and more pro-active on the question of young people.
Young people are no longer convinced by pronouncements and promises. They do not feel secure in the face of a state which is collapsing and which is unable to address the economic crisis. They do not accept education systems which send them to the market of unemployment and social disdain. They do not accept euro-scepticism, the fear of Europe. They have a problem with the ratification of the Treaty of Lisbon. They clash on a daily basis. It is the new generation that can understand what is meant by ...
(The President cut off the speaker.)
Mr President, I should like to say to the President-in-Office that his country is symbolised for me by two men: Franz Kafka and Jan Palach. Both symbolise the struggle for freedom and for democracy and both showed the frustration, the pain and the sacrifice that can sometimes come in that struggle.
For that reason I think, Mr President-in-Office, you will have a particular insight into the struggle in Gaza and you will understand the pain and the frustration of the people of Gaza and the people of Israel. I hope you will, therefore, throw everything into stopping the slaughter that is going on there.
You will also be able to reach out to the American President on the issues of climate change and bring him into the equation for Copenhagen.
At home you will have the chance to make your mark in the remaining legislative proposals of this Parliament - and I highlight the new opportunities for citizens that will flow from cross-border health, an item I know is on your agenda.
You mentioned the free movement of knowledge. Nowhere is that more important than in medical science, and that goes, too, for mental health. I have had the privilege of supporting some of the work for reform on mental health in the Czech Republic. I know you will want to further those reforms not just in your country but throughout Europe. I would like you to cast your mind back to June when we set out the mental health pact for the European Union. It is not on your list at the moment, but I hope you will ensure that it is on your agenda as an item to be furthered because, above all, our task - your task - is to benefit those people in our community who are vulnerable and need our support. I know you will do your best in that, and I wish you well in all your endeavours.
(Applause)
(PL) I would like to start by recalling the Polish-Czech underground opposition meeting organised 21 years ago by Solidarity in the Giant Mountains on the Polish-Czech border.
The Czech Republic is the first country of Central and Eastern Europe to take the EU presidency. This is a duty, Mr President-in-Office. The Czechs heading the European Union are heirs to the Central and Eastern European tradition of the struggle to bring down the Iron Curtain and for a democratic community of societies on the continent of Europe. I stress the special intellectual and political importance of the Czech presidency.
Of its many priorities, the main one is to conclude the ratification of the Treaty of Lisbon and to strengthen European common foreign policy. Another very important outstanding task is to prepare a transatlantic strategy for transatlantic relations following the election of the new American president. And finally I would like to wish President Vaclav Havel a rapid recovery from his recent operation.
(SL) The Czech Presidency has expressed its readiness to intervene to break the deadlock in the negotiations regarding Croatia's accession to the European Union. Mr President, allow me to remind you in this regard that each candidate country is required to submit credible documents. If the documents are not credible, that fact should be drawn to the attention of the country concerned.
In the specific case of Croatia, Croatia has marked on its maps a border which is in dispute. Instead of mentioning that such and such a section of the border is in dispute, it simply marked the border as it sees it. Naturally, such a document cannot be credible, because it actually concerns a dispute between the two countries which will have to be resolved elsewhere. This is a bilateral dispute between two countries who are otherwise good neighbours on excellent terms, and yet it is a dispute that will have to be resolved elsewhere. Therefore, I would like to point out that Slovenia is not being capricious in mentioning that Croatia's documents are not credible. Slovenia is in fact making the point that Member States are obliged to draw this candidate country's attention to the fact that it is required to submit documents which conform to the European Union's standards.
And what is a possible solution? Many proposals have already been put forward and I believe that the Czech Presidency will likewise try to come up with an appropriate proposal. The solution might be for Croatia to submit a government or parliament decision which clearly states that these borders are orientational, provisional or any other term specifying clearly that the borders are temporary and that they have not yet been determined. That way, I think, we would make a small step forward and make it possible for Croatia to join the European Union as soon as possible, which would also be in Slovenia's interest.
In conclusion, allow me to wish you every success in heading the Council of the European Union.
(CS) Criticism has been heaped on the President-in-Office of the Council; I intentionally refrain from joining in. In Czech fairy tales, we usually find the castle occupied by a wise king who provokes no one, causes no offence, and does not claim to be an expert in all matters. This is not the case at Prague Castle. Well, nothing is perfect. Yet I have faith that the President-in-Office of the Council will cope successfully with this handicap and keep the promises he has made to us today. I have known him for almost 20 years, and I am pleased to see how membership of the European Union has fuelled his political growth. I am crossing my fingers for him because, as the Spanish say, Con mi patria, con razón o sin ella, as the English say, 'Good or bad, my country', and as I say, 'My country, through thick and thin'.
- (SK) I would like to begin by expressing my pleasure that right at the beginning of its presidency our fraternal neighbour the Czech Republic has dispelled any doubts as to the ability of a new Member State to manage and administer the affairs of the European Union.
The Czech presidency has demonstrated that it is capable of responding to and acting in critical situations, such as the war in Gaza and the disruption of gas supplies from Russia to the EU. As a representative of Slovakia, which receives almost 97% of its gas from Russia and which, together with Bulgaria, is in the most critical situation, I would like to acknowledge personally Prime Minister Mirek Topolánek's involvement in the negotiations with the Russian and Ukrainian parties. Prime Minister, Slovakia still has no gas and therefore still needs your active help. Europe needs a common energy policy and it needs to improve its negotiating position in the field of energy.
France started its presidency with the Russian-Georgian conflict and the Czech presidency has to handle the commercial and political dispute between Russian and Ukraine. I firmly believe that the time has come to learn a lesson from these events. It is important to identify areas where the EU is dependent on Russia, as well as areas where Russia is dependent on the EU. Relations with Russia are important but it is unacceptable that Russia should use gas as a political weapon. It is necessary to deal promptly with the issues of diversifying energy sources and constructing the Nabucco pipeline. Prime Minister, Slovakia is in an extraordinary situation and it sees you as an ally in the matter of a strategic decision on Jaslovské Bohunice. I would also like to request your help Mr Barroso, as President of the European Commission.
Personally, I think that many shortcomings still exist in the implementation of the free movement of persons and I therefore welcome the motto of the Czech presidency - Europe without barriers.
I wish the Czech presidency success in implementing its 3E programme and in bringing the EU closer to achieving the Lisbon goals.
- (SK) Prime Minister, we are former fellow citizens and as such I am delighted to welcome you to the European Parliament and to wish you good luck with implementing the objectives you have presented to us.
Your 3E priorities certainly sum up the current problems facing the European Union, although I trust that in the economy section you will not forget its social aspects which are so important for the majority of EU citizens. When I saw you at the celebrations for the adoption of the euro in Slovakia, I was delighted to discover that the new President-in-Office of the Council was a supporter of closer integration between the countries of the Union. Nevertheless, like most Members of this Parliament, I would be even more delighted if you contribute to the ratification of the Treaty of Lisbon in the Czech Republic. Failing this, it will be difficult to achieve the priorities you have set out for yourself. If we want the EU to become, as you have said, not merely a payer but also a player in world affairs, then we must take this step.
Prime Minister, as has been said many times, the European elections will be a significant moment during your presidency. Turnout in the elections will influence EU policy for the next five years and material support from the Council can play a major role here. When Slovakia is eliminated from the ice-hockey world championship and the Czech Republic qualifies for the next round ...
(The President cut off the speaker.)
Madam President, I would like to extend the warmest Estonian support for the Czech presidency. Truly increased competitiveness is the best remedy for the economic crisis, with the completion of four basic freedoms. President-in-Office, I support your idea of developing to the full extent the Eastern Partnership. We understand now how important it is to engage countries like Ukraine and Georgia to the rule of law and democratic accountability.
Last September the European Parliament suggested marking 23 August as a day of joint commemoration of the victims of Communism and Nazism. We trust that you will take the lead in convincing all the 27 governments to officially mark this day, beginning from next August. We also expect you to lead us to a European moral and political assessment of the crimes committed under totalitarian Communism.
(The President cut off the speaker.)
(RO) 'Economy, Energy and European Union in the World' is the motto of the EU's Czech Presidency. Europe's citizens expect European institutions to protect them against crises and improve their quality of life. The European Union's economic recovery plan, increasing energy efficiency and energy supply security are currently the priorities of Europe's citizens.
I urge the Czech Presidency, in spite of the approaching European elections, or especially for this reason, to demonstrate vision, political will and, above all, commitment to Europe's citizens. Together we can reach an agreement at first reading on the directive on energy efficiency in buildings. I assure you that both the European Parliament and European Commission are ready to support you so that the directive on energy efficiency in buildings features among the achievements of the Czech Presidency.
Madam President, having had the traumatic experience of Russian Communism in the past, the Czech Republic has now gone to the extreme of attaching itself firmly and with obedience to the USA. This is demonstrated clearly not just by your stance on Gaza and the Treaty of Lisbon, President-in-Office, but also by your Government's decision to station American missiles on Czech soil. Your willingness to serve faithfully the Washington administration at the expense of putting Europe's peace at risk is unacceptable and suspicious.
Your country is today part of the EU, not of the US, and you must make sure your Government acts accordingly. American satellite states have no place in our Union. So, you must make up your mind: EU or US? You cannot have both!
(PL) Madam President, President-in-Office, the Czech presidency has been the first in many years to drop that old chestnut, the European Constitution, also known as the Treaty of Lisbon, from the agenda. This realistic approach inspires optimism, and shows respect for democracy and the principle of unanimity.
The Czech Presidency has decided to focus on the most urgent topical issues, including the Gaza conflict and energy security. Initially there was no plan to intervene in the gas conflict between Russia and Ukraine, but when it started to affect large numbers of Member States, Mr Topolánek stepped in to mediate. It is clear that in six months the presidency will not achieve all the aims it has set out to achieve, but the first two weeks already indicate that it can be an effective presidency, despite the Cassandrian prophecies of some politicians sitting in this House. On behalf of the delegation ...
(The President cut off the speaker.)
(BG) Thank you, Madam President. I have heard the news that with the Czech presidency's support, something supposed to be a work of art has been put up in Brussels, which depicts my country, Bulgaria, as a toilet. This is deeply offensive and is contrary to the European Union's traditions of partnership and mutual respect. This is why we insist that this image is removed immediately by the Czech presidency and by whoever has actually dared to cause such offence to one of the Member States, which we cannot tolerate. If this image is not removed immediately, my colleagues and I will go and remove it personally with our own hands.
President-in-Office of the Council. - (CS) Thank you for giving me the floor. I would like to start my closing address by thanking you for all your views; it was a very warm welcome and one that I was not expecting. I would also like to note that the Czech Presidency and I myself, in my capacity as President of the European Council, will be in close contact and will work in close cooperation with the European Commission over the entire six months. The first fortnight has shown how continuous, daily and very active contact, not only with José Manuel Barroso, but also with the entire Commission, has secured joint action over the issues that descended upon us at the beginning of the year. I am referring here not only to our cooperation with the European Parliament, but in particular to our communication with the European Commission as we sought to handle these ad hoc issues. I would like to extend my gratitude to President Barroso.
Before I came here, I swore I would tell no jokes. The one joke I did tell, which everyone at home would laugh at, fell flat. Never mind, I will keep on trying and perhaps eventually even the German translation will get it right and we will understand one another.
The Treaty of Lisbon cannot be a mantra. It must be a means, not an end. It is a means to improve the working of the European Union. It must never be a matter of compulsion. Each country has its own tools and rules of the game for achieving ratification. The fact that I signed the Treaty does not mean that I will influence the decisions of the two chambers of the Czech Parliament, which are autonomous and free and will decide for themselves. Likewise, we have no intention of exerting advance pressure on the decision of the Irish people. It is impossible to impose the validity of the Treaty in any way, although I do think that the Treaty is needed at this time and will facilitate the working of the European Union. That is my final observation on the matter and I will not return to it because I have explained my personal position.
I liked the quote delivered by the honourable Member Mr Kirkhope, and I will paraphrase another of Churchill's quotes to demonstrate what I think of the current time: 'No more crises tomorrow, my diary is already full.' I think what we have been through in the first few weeks shows that we chose our priorities correctly and that we were well prepared. Besides, we began to address the gas issue in mid-December, during the French Presidency.
I apologise to all those honourable Members whose specific questions I do not answer; I will try to generalise this discussion a little and I will try to shed light rather on the general approach to handling these specific problems.
The question of smuggling people, drugs and children, child trafficking and the like. Just as this Parliament is holding a debate regarding levels of freedom and security, so is the Czech Republic and we are keen to accelerate the directives and the entire legislative plan within the framework of Council decisions to combat people smuggling. I just want to say that we are ready for this and want to address the individual elements of these problems.
The large-scale discussion on Nabucco. We must concede, in all honesty, that Nabucco will be an alternative to other transit routes only if it also provides an alternative source of supply. As for the debate on Ukraine, my countryman Josef Zieleniec said it quite clearly - this is a political and geopolitical problem, and in my opinion if we do not give Ukraine a chance to resolve its internal problems, if we do not place restrictions on the conduct of the various players, whether they be individuals or firms in the gas market, then we could lose the pro-European orientation of Ukraine, which is, of course, a geopolitical problem. We can only speculate on the goals of the whole crisis - perhaps only a short-term price increase, maybe much greater pressure to build the Nord Stream, the alternative northern route, or perhaps the aim really is to inhibit Ukraine's European inclinations. Whatever the case, these factors are part of the problem, which is not just short-term and is not just about energy.
If I had to respond to the reference as to whether Europe should be more liberal or more socialist, I would attempt one more joke and say that I propose a compromise of a liberal-conservative Europe, but that really is my last joke.
With regard to the path followed by the Czech Republic and the adoption of the euro, on 1 January I declared that the Czech Republic would announce its date of entry on 1 November this year. My government is the first government that will meet the Maastricht criteria. I do not look on this as a race. I congratulate my Slovak counterparts, and we will wait to see how the financial crisis affects compliance with the rules of the Stability and Growth Pact and what sort of effect it has on the de facto fulfilment of all the rules governing the euro area. I am concerned - and this also applies to the handling of the financial crisis - that the loosening of the EU's own rules is a destructive step, and therefore when we talk of a Europe of rules, we will naturally insist on compliance with the directives on state aid and competition, and this will be one of the criteria for assessing all proposals on how to address the financial crisis. Rules apply in good times and in bad, and they apply to everyone. Equality here must be absolute.
I will actually comment on 'A Europe without Barriers'. Yes, it is meant to have at least three senses. There is the economic sense, which involves the removal of barriers to the internal market, the mental or psychological sense, in other words the removal of barriers in the minds of Europeans, which is of course an objective of the recently acceding countries, and finally there is the removal of external barriers, the avoidance of protectionism, a genuine liberalisation of world trade as one of the tools for managing the crisis, boosting demand, and bringing about an effective realisation of the conclusions of the Washington G20.
I would like to say perhaps one thing here which affects me personally and which has already found its way into the media. Václav Havel is gravely ill and has been hospitalised. He is a man who symbolises both our pre-November and our post-November direction, and not just for the Czech Republic - he essentially symbolises the fall of the Iron Curtain. He was the first Czech to address this European Parliament, and on behalf of us all I would like to wish him a speedy recovery.
I have a few very specific responses for one honourable Member of this assembly. I was touched by Mr Rouček's concern for the Czech government, and I could list at least six examples from the last ten to fifteen years where countries holding the Presidency of the European Union had many internal problems yet enjoyed a successful Presidency. There was Belgium at the time the Maastricht Treaty entered into force, where constitutional changes took place without affecting the Presidency, there was the time of the French Presidency, when the European Union was enlarged to include Sweden, Finland and Austria while France was suffering an internal political crisis, there was the time of the Amsterdam Treaty in 1999, during the German Presidency, when Gerhard Schröder was facing major problems and Lafontaine quit his party, there was the time the euro was introduced during the Spanish Presidency headed by José María Aznar, there was the time of the Irish Presidency, and I could mention many more. Do not worry about the internal problems of Czech politics; they will not affect the Czech Presidency.
On the Nuclear Forum: we cannot have a nuclear debate in which the dispute between the greens, liberals, conservatives, and so on ends up in a forced result. The Nuclear Forum, organised in cooperation with the European Commission and taking place in Bratislava and Prague, should launch a new debate on security, on opportunities, on risks and needs, and on all of those things that have actually become a little taboo in recent years. Breaking down this taboo is actually the objective of the Slovak-Czech Nuclear Forum. It is obvious why Prime Minister Fico is in Ukraine and Moscow; the problems of Bulgaria and Slovakia are critical because they are countries wholly dependent on gas supplies from Ukraine. Bulgaria is capable of storing only a third of the capacity it requires, Slovakia has already reduced production at thousands of businesses, its thermal power plant in Nováky has burned out and it is suffering a major crisis. I am in daily contact with Robert Fico and I support his mission, even though I do not think it will be successful at this time. We must be much tougher towards the two players, Ukraine and Russia, Naftohaz and Gazprom. Furthermore, I believe that the next steps must be far more effective and tougher on the part of both the European Commission and the Czech Presidency. We must look for the tools to overcome a number of technical problems. It is not possible for these supplies not to be resumed for a wholly irrelevant reason (that is, the use of technical gas), and we will be taking further action in this respect.
We talked a lot about the Balkans and related problems, and many questions were raised in this respect. Mr Peterle knows full well that, if the chapters in Croatia's accession process are to be unblocked, a bilateral solution must be found to the Slovenian-Croatian dispute. This is not a European dispute, although it is in fact starting to interfere with the accession talks. In this sense, my contacts with the two prime ministers and the two presidents, together with my personal input into this problem, will perhaps help to resolve the Slovenian-Croatian border problems.
There is much that I would still like to say, but I will try not to keep you much longer. I will attempt to make way for your next proceedings. I would like to end by saying that we greatly appreciate the opportunity to belong to a community of states built on values and on foundations that we, after November 1989, have been able to adopt once more as our own values and our own goals. We also value the opportunity to preside over this entire community. It is something so unique, something my generation, which was 33 years old in 1989, never thought it would live to see. We also appreciate the fact that we can tackle many problems. What we value most of all is the internal liberal debate. This is the freedom which allows us to articulate these problems within a spectrum of views which is relevant to their solution. I can unequivocally declare here that Tomas Garrigue Masaryk has said that 'democracy is discussion'. I am keen to follow in the footsteps of the first Czechoslovak president; I remain absolutely open to this discussion. I thank you for your attention today and look forward to meeting you again.
President of the Commission. - Madam President, this has been a very interesting discussion, and I am encouraged by the common understanding of the challenges and generally speaking by the support given to the Czech presidency. Once again I reiterate my wish to work loyally, constructively and in the best spirit, with our Czech friends. Their success is also Europe's success.
As some of you have underlined, this is the last presidency before the European Parliament elections. I think it is very important that during these months we all show how relevant all our institutions are to the wellbeing, prosperity and solidarity of our citizens.
It is very important to communicate, and that cannot be done only by the European institutions or only by Member States. We have to do it together in a true spirit of partnership, so a lot of what will happen during these months will be very important for the future of Europe, and also for the respect accorded to our institutions all over Europe.
I would like to use this time to answer some concrete questions put to me, specifically on energy. Yes, we need an urgent revision of the Gas Security Directive. The Commission said so when it presented its strategic energy review last November, and we are working flat-out to put the legislative proposal before the European Parliament and the Council as soon as possible. Yes, we need more solidarity and more progress in terms of energy security in Europe. That was the substance of our strategic energy review presented very recently.
I would like to use this time once again to ask all Member States and European institutions to work more actively on the mechanisms of European energy solidarity. Yes, we also need to accelerate investment in energy infrastructure, interconnectors and energy efficiency. That is why it is so crucial to get the EUR 5 billion of the Community budget allocated for these purposes.
I appeal to you, both Parliament and the Czech presidency, to translate this into practice as soon as possible. Yes, economic recovery needs to be coupled with smart green growth if we want to come out of this crisis stronger. Our proposals are on the table to accelerate the use of Structural Funds for these purposes. Funds are needed for energy efficiency and for energy interconnections, and by the coordination of national stimulus programmes we will align national efforts in this direction as well, in line with European Council conclusions.
Let me also say that getting through this economic crisis and putting Europe back on the path towards sustainable growth will also require respect for Community rules on equal opportunities. Europe needs to continue facilitating the participation of both men and women in the economy, as well as helping combine family and professional life.
A word also on the Treaty of Lisbon, which many of you mentioned: we need this Treaty more than ever, ratified by all Member States. Yes, we need to respect all national ratification processes, but when a government, on behalf of a state, signs a treaty it takes a solemn commitment to put it into force.
(Applause)
Many of you spoke about the Czech presidency and how important it is. As some of you said - Mr Nassauer, Mr Brok and others - the very fact that we have a Czech presidency is in itself an event of great importance. It is the first time a former Warsaw Pact country has assumed the responsibility of chairing the European Council. When you think about it, what a great achievement it is, 20 years after the fall of the Iron Curtain, to have the Czech Republic at the head of the European Council, and to have Prime Minister Topolánek and Vice-Prime Minister Vondra cooperating in this responsibility. I have full confidence in what you are going to do.
Let me share with you an experience I had last year during the Portuguese presidency. Prime Minister Socrates of Portugal and I were in Zittau, on the border between the Czech Republic, Poland and Germany, and I saw the emotion Prime Minister Topolánek was feeling at that moment. That border, which once separated us in Europe, between the two sides of Europe, is now a free point of circulation among Europeans from all those countries. It was a great moment and a great achievement, of which we should be proud. That is why I really believe that it is important to defend our values to make a success of this presidency.
Some of you said it is important that the Czech Republic be successful, because it is a small country. I am sorry but the Czech Republic is not a small country, even in European terms. In fact, it is sometimes a sign of an inferiority complex to consider some of our Member States as small countries. Let me tell you that - as Paul-Henri Spaak, one of the founders of our European project, said - in the European Union there are no longer small and big countries; if you like, none of them is big: the problem is that some of them have not yet noticed it.
In fact, when we look at the rest of the world - when we see the dimension of America's strength in terms of defence and in technology; when we see the huge geographical dimension of Russia; when we see the huge demographic dimension of China and India - can we say that there are any big countries in Europe?
There are no longer big countries in Europe. All are great in terms of dignity. For the European Commission all the Member States have exactly the same dignity, but if we want to be big in the world we need the European Union to be strong. We need to act together; we need to use the leverage of all our institutions and, if we act together like that, we will make a difference in the world for good. That is why we need the Treaty of Lisbon. That is why we need a common purpose. That is why we need strong institutions. I wish the Czech presidency all the best.
(Sustained applause)
The debate is closed.
The vote will follow.
Written statements (Rule 142)
in writing. - Some of us are very much looking forward to being addressed by President Klaus in February. How refreshing it will be to hear someone who has the intelligence and honesty to doubt the ideological orthodoxies of ever-closer European Union and climate change.
President Klaus has been quite right to compare the European Union to the old Soviet Union. My friend, the heroic Russian dissident, Vladimir Bukovsky says of the European Union, 'I have lived in your future and it doesn't work.' Mr Bukovsky is quite right, the EU is a form of soft communism.
We can only hope that the Czech presidency will be a little more sceptical of the great European project than some previous presidencies. One thing that the Czechs can do is to delay ratification of the Treaty of Lisbon until after the second Irish referendum. Then when the Irish vote 'no' again to the failed constitution the Czechs can acknowledge the democratic decision of the only EU nation allowed a referendum and stop the Treaty in its tracks by withholding their ratification. Let's hope that President Klaus is the man to do that.
Thank you, Madam President, and I offer my sincere wishes to the Czech Republic for success in its work. The signs do not augur well at the beginning of its Presidency: its fundamental Euro-scepticism, which has underpinned many Czech acts in the recent past (such as the failure, to date, to ratify the Treaty of Lisbon), offers no comfort even to optimists. The statement on Gaza made by the President-in-Office of the Council has also demonstrated a lack of institutional feeling: positions ought to be agreed with the other 26 Member States. Additionally, the failure to meet with the Socialist Group in the European Parliament sends out a very bad signal: it has never before happened that a President-in-Office of the Council has not found the time to hold a dialogue with a large political group in Parliament. Madam President, we hope that we will be surprised by effective, authoritative action: in that case, at the end of the six months, we will have the intellectual honesty to give credit for it.
The Czech Presidency put forward three priorities: economy, energy and foreign relations. Thus, the presentation of the programme of the Czech Presidency followed lines that were already known, but it had some peculiarities, specifically with regard to the ratification of the Treaty of Lisbon. The Czech Prime Minister affirmed the need to respect the sovereignty of the Irish citizens. He even considered that, if there had been a referendum in the Czech Republic, perhaps the result would have been identical to what occurred in Ireland, accepting that the draft Treaty might be rejected.
In relation to the gas crisis between Russia and Ukraine, he considered both countries were to blame, underlining economic, strategic and political reasons for their actions, and he supported a greater intervention of the European Union, but he was not very forthcoming with specific proposals.
With regard to socio-economic issues, he did not put forward anything different, which means maintaining the neo-liberal positions, the proposals rejected by the European Parliament on the Working Time Directive, the Stability and Growth Pact and the neo-liberal Lisbon Strategy, and he ignored the economic crisis and its serious consequences in the social dimension.
Moreover, in relation to the war crimes that Israel continues to commit against the Palestinians, he said virtually nothing, which we deplore.
in writing. - (PL) The Czech presidency has come at a difficult time for the entire EU. The financial crisis, the energy crisis and economic recession are more trying than at any time in its fifty-six year history. And to add to this we have the June elections to the European Parliament and the latest military conflict in the Gaza strip. I personally regret that the Czechs do not have the proper tools for the job. I regret that the Treaty of Lisbon reforming the EU is not a reality.
That is the reason for the lack of a common foreign policy: there is no system for making decisions, and the Member States are not bound by a principle of energy solidarity. And President Vaclav Klaus' views on climate change, EU reform and the euro, which are bizarre, if not hostile, have a great deal to answer for in this respect. I therefore appeal to the Czech government and premier Mirek Topolánek, to constrain Klaus' public declarations on EU affairs as much as possible. This is for his own good, as well as in our common interest.
The Czech ''three E'' priorities - economy, energy and external relations - are Europe's needs in a nutshell. I therefore believe that Mr Schwarzenberg's promise that the Czechs will significantly ''push European matters forward'', and that they ''will not be bottom of the class'' will come true. I wholeheartedly wish our southern neighbour a successful presidency!
in writing. - The Economic Recovery Plan - agreed in December - is a major step in the right direction to cope with the current economic slowdown. It must now see its concrete aspects implemented rapidly and effectively. In this respect, the Union ought to maximise its efforts in facilitating access to available resources. We should, therefore - while restoring confidence in our financial market - particularly improve and simplify measures in order to accelerate implementation of structural and cohesion funds. Cohesion policy is the greatest instrument of solidarity in the Union, and its role in tackling the negative effects of a global crisis of this scale is, of course, essential. Moreover, let me welcome among the priorities of the new Czech presidency the will to initiate discussion on the redefinition of the Less Favoured Areas parallel to the Commission communication. A better delimitation of these areas will indeed help in better targeting their needs and foster their development potentials and thus work in line with the objectives of social, territorial and economic convergence throughout the Union. We need indeed to further our efforts to avoid the negative consequences of the crisis not only on the economy but on our citizens, mainly the most vulnerable ones.
in writing. - (PL) I would like to thank President Mirek Topolánek for setting out the priorities of the Czech Presidency. The three 'E's - the Economy, Energy and Europe in the world, which will constitute the framework of the Community presidency, will suffer from additional, unplanned external events: Gaza and gas.
The problem of the Gaza conflict has political dimensions. However, it has now become so militarised that humanitarian issues have now come to the fore. People are dying there! Not just the Hamas militants who triggered the military conflict, but innocent children, women and men. The EU must in conjunction with the UN do everything possible to find a solution to this bloody conflict. Jews and Palestinians can live peacefully side by side. Please be unrelenting in your efforts to achieve this aim.
The gas crisis has hit many European states. The dispute between two companies, one Russian and the other Ukrainian, has snowballed into a dispute between the two countries. Now many citizens in many countries are suffering considerably as a result, and their energy supplies have been cut in the middle of a bitter winter. It has also resulted in significant economic losses, as the gas is also needed in manufacturing. It is therefore high time to set up an EU-wide oil and gas system benefiting from a variety of sources. We also have to urgently look for new sources of energy, and use modernised methods of coal gasification. Poland is taking steps of this kind.
I cordially wish our Czech friends success in bringing the aims of the EU to fruition.
The Czech Presidency finds itself in a difficult situation. It is hard to take the reins of power for the first time after a Presidency which, well established as one of the engines of Europe, has already steered the ship of the Union several times. Their situation is difficult since the financial crisis is only now making its effects felt all over Europe. And it is difficult because they have to contend not only with the extreme Eurosceptics within Parliament but also with high-ranking political representatives of their home country.
Nonetheless, the programme of the Czech Presidency seems to be one that tries to keep the European Union well balanced. With the lofty aim of the motto 'Europe Without Borders', it places at the forefront not only the problem of how to manage the economic crisis but also how to affirm effectively the EU's longer-term principles. The Czech Republic is the first country in the Eastern-Central European region incorporating all of the common characteristics of new EU Member States. Consequently, the programme of the Czech Presidency attempts a proportional representation of the requirements of new Member States.
We are delighted that the Czech Presidency's response to the economic crisis focuses on developing the internal labour force and promoting vertical mobility.
At the same time I would draw the attention of the Presidency particularly to the need for improving the situation of the most underdeveloped regions and of the Roma minority. Indeed, these are social and economic problems at a European level that transcend borders.
Besides making use of immigrant workers, the ageing of the EU population and the resulting social tensions can be managed in the long run by developing the internal labour force represented by those with uncompetitive knowledge and skills.
I want to congratulate the Czech Republic on taking over the Presidency of the European Union. I would also like to express my appreciation of the fact that it has been possible to draw up an 18-month programme as part of a cooperation process together with France, which previously held the Presidency of the European Union, and Sweden, which will take over the EU Presidency in the second half of this year.
The challenges facing this presidency just as it has started, such as the war in Gaza, the disruption to the supply of Russian gas, not to mention the global economic crisis, have confirmed the fact that the priorities identified by the Czech Republic are totally relevant.
Of the three priorities announced by the Czech Presidency, Energy, Economy and Europe in the World, I would like to refer to the energy aspect. I personally feel that Europe needs a united energy policy so that excessive dependency can be avoided on resources from a single area.
In this respect, I support the need to develop relations with new suppliers, as well as the importance of investing in unconventional technologies for generating energy. We need to improve the transport infrastructure and devote proper attention to building the route for the Nabucco gas pipeline. I also believe that it is essential to shorten the procedures for rolling out projects aimed at finding alternative and unconventional sources of energy.
in writing. - The failure of the European Council to date to address the real issues behind the Irish 'no' to the Treaty of Lisbon make it possible that there will be a second 'no' vote.
Realising that a second 'no' vote is a realistic prospect the Czech presidency is looking to prepare for the eventuality that the Treaty of Lisbon will not enter into force. It is looking to prepare a 'plan B' for the selection of a new Commission under the rules of the Treaty of Nice. The reported idea of selecting a Commission of 26 Commissioners plus a High Representative for European Foreign and Security Policy from the 27th Member State is just one possible way in which this issue could be dealt with.
People across the EU recognise that the Treaty of Lisbon is not the panacea that many of its most fervent supporters present it as being. On the contrary: it could serve to deepen the economic and social problems facing us.
On the crisis in Gaza, the response of the Czech presidency is very far from what is required. The EU must take concerted action to uphold the rights of beleaguered Palestinians and to try and end the bloodshed.
The Czech Republic, which took over the Presidency of the European Union Council on 1 January 2009, is facing, along with other states which joined the EU in 2004 and later, problems linked to the precarious state, in terms of thermal insulation, of a large number of residential buildings.
We should bear in mind the following: the significant energy savings and reduction in heating costs paid by citizens which could be achieved by renovating the heating systems in these buildings, as well as the limited opportunities to use structural and cohesions funds to invest in this area. I think therefore that the Czech Presidency of the Council should include this issue among its priorities.
Secondly, with regard to the European arrest warrant, the Czech Republic has made a statement, based on Article 32 of the Framework Decision, to the effect that it applies the surrender procedure 'only for acts committed after 1 November 2004'. Similar regulations apply in other European states too. Cases such as this undermine citizens' belief in the effectiveness of European policies in combating crime. The Czech Republic holding the Presidency of the Council provides a good opportunity to re-examine these statements.
in writing. - (EL) The statements by the Czech Prime Minister and President of the European Commission and the debate in general in the European Parliament on the programme of the Czech Presidency of the EU are the sequel to the single anti-grassroots policy of the EU under previous presidencies. They have sent a message that the attack by capital on the workers, on the grassroots classes, will continue unabated. The imperialist role of the EU will be strengthened, as the Czech Presidency took pains to demonstrate the moment it assumed office by supporting the criminal imperialist attack by Israel on the Gaza Strip and legitimising the barbaric slaughter of the Palestinian people, with the full support of the USA and in keeping with the US/NATO/EE plan for the 'New Middle East'.
The programme of the Czech Presidency signals continued intensification of the anti-grassroots attacks by the ΕU in order to shift the impact of the crisis in the capitalist system on to the working class and poor grassroots classes, an increase in EU aggression against the people and imperialist intervention and improvements to its capability for military intervention around the world.
The people need to respond to EU aggression by counterattacking. Resistance, disobedience and breaking from the reactionary policy of the EU, from the EU itself, are the way forward for the people.
I would like to begin my speech by raising again the idea which I spoke about on Monday during the opening of the plenary session. You are holding the presidency during a period which has a special significance for us. This year marks 20 years since the fall of the Iron Curtain. I was saying on Monday that for us, but especially for the millions of citizens who have sent us here, these 20 years have marked a period of waiting, to some extent, and acceptance, to another extent. Perhaps it was normal for us not to be able to escape more quickly from the burden of the 50 years which separated us from the rest of Europe.
I wanted to make an intervention to congratulate you on including the third priority, Europe in the World, but especially for dealing with the Eastern Partnership as a priority. The histories of our two countries, Romania and the Czech Republic, have two strong features in common: 1968 and then the Prague Spring, which represented for us Romanians, subjected to the most cruel Communist dictatorship, a ray of light which guided us along the path to freedom.
As a Romanian MEP, I would like to ask you to give proper, specific substance to the Eastern Partnership. There are millions of citizens in this region who need to rekindle this hope by symbolically going through again now, in the forthcoming months, the events of the Prague Spring. Both you and I have the opportunity to understand perfectly the weight of this expectation.
in writing. - (PL) We now have six months of the Czech presidency of the European Union ahead of us, a presidency which, as is now clear, will not be easy. The two major crises we have had to deal with in recent weeks show us that good leadership of the European Union involves not just carefully prepared programmes, but above all the ability to react quickly and appropriately to difficult problems. That is something every Member State preparing to take on the EU presidency should remember.
The Czech presidency follows on from a very dynamic and ambitious French presidency. It is unlikely that no comparisons will be drawn between the two. However, in my view the Czech authorities are well prepared for the job, and the Czech presidency will be an example of how even a small country that has only recently joined the Community is capable of providing it proper leadership. And not even political divisions in the national arena should stop them.
I would like to appeal to the presidency to devote some of its attention to everyday problems. Large-scale, ambitious plans are important and necessary, but very often far off the radar of ordinary citizens. And it is important that today, on the eve of the Parliamentary elections, the people of the European Union must feel that the Community was created for it, for its citizens, that it is there to improve their daily lives. So grand visions - yes, but through the prism of everyday life.
I wish you success!
The Czech Republic is taking the helm at the EU at a time when Europe is facing the challenges of the global financial crisis, the disrupted Russian gas supplies and the Gaza conflict.
I believe that the Czech presidency's ambitious programme will be achieved through close cooperation between the European Parliament and the European Commission. Europe must continue to take an active stance on all the items on the EU citizens' agenda. At the moment, the issue of energy security is particularly topical and the efforts of all the Member States need to be galvanised. The disruption of Russian gas supplies to European consumers in sub-zero temperatures, which has paralysed Europe, adds a new dimension to the concept of energy independence. This crisis situation imposes the need to reduce Member States' dependency on Russian gas supplies and to look for alternatives.
The citizens of a united Europe are expecting the Czech presidency to take an active stance and get involved in resolving this problem, which has long since gone beyond a trade dispute between Russia and Ukraine.
I wish the presidency every success.
I welcome the fact that the Czech Presidency has specified the energy issue as a priority.
The unacceptable events of the last few weeks concerning the security of the supply of natural gas to certain EU Member States have demonstrated yet again the need for a European energy policy, implemented through clearly defined European projects, supported by European funds. The EU's internal natural gas market can only function normally by rapidly developing storage facilities for natural gas, including liquefied gas, and by speeding up the implementation of the Nabucco project.
in writing. - (FR) I should like to send my best wishes to the Czech Government, which is presiding over the Union in delicate conditions, due to the complexity of its national political situation and to a particularly worrying international context.
The Czech Presidency must be determined and dynamic, just as the presidency embodied by Nicolas Sarkozy was over the last six months, in order to work actively in favour of an immediate ceasefire in Gaza and to maintain a strong political momentum, on the basis of the preparatory work programme drafted jointly with France and Sweden, which will succeed it at the head of the Council.
In the face of the economic crisis, the coordinated recovery plan adopted by the 27 should be applied without delay, to protect industry, competitiveness and European jobs. Europe holds a vital part of the solution to the crisis, and the Czech Presidency must help to prove this.
I welcome the Czech Prime Minister's commitment to have the Treaty of Lisbon ratified by his country by the end of this presidency. Of the economic, diplomatic and institutional crises weakening Europe, the last one is the only one whose outcome depends solely on Europeans. The Czech Presidency must enable the Union to achieve this success, in order to guarantee future prospects to our fellow citizens.